Exhibit 10.2
EXECUTION VERSION


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.
 



--------------------------------------------------------------------------------



INVESTMENT AGREEMENT
Dated as of March 8, 2016
by and between
AIR TRANSPORT SERVICES GROUP, INC.
and
AMAZON.COM, INC.



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




TABLE OF CONTENTS
Page
ARTICLE I

WARRANT ISSUANCE; CLOSING
1.1.
Warrant Issuance    1

1.2.
Closing    2

1.3.
Interpretation    3

ARTICLE II

REPRESENTATIONS AND WARRANTIES
2.1.
Disclosure    3

2.2.
Representations and Warranties of the Company    5

2.3.
Representations and Warranties of Amazon    12

ARTICLE III

COVENANTS
3.1.
Efforts    14

3.2.
Public Announcements    18

3.3.
Expenses    18

3.4.
Stockholder Approval    19

3.5.
Tax Treatment    20

3.6.
Change of Control Transaction    21

ARTICLE IV

ADDITIONAL AGREEMENTS
4.1.
Acquisition for Investment    21

4.2.
Legend    21

4.3.
Anti-takeover Provisions and Rights Plan    22

ARTICLE V

MISCELLANEOUS
5.1.
Termination of This Agreement; Other Triggers    22



i





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5.2.
Amendment    23

5.3.
Waiver of Conditions    23

5.4.
Counterparts and Facsimile    24

5.5.
Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL    24

5.6.
Notices    25

5.7.
Entire Agreement, Etc    26

5.8.
Definitions of “subsidiary” and “Affiliate”    26

5.9.
Assignment    26

5.10.
Severability    27

5.11.
No Third Party Beneficiaries    27

5.12.
Specific Performance    27





LIST OF ANNEXES    
ANNEX A:
Form of Air Transportation Agreements

ANNEX B:
Form of Stockholders Agreement

ANNEX C:
Forms of Warrant



ii







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






INDEX OF DEFINED TERMS
Term    Page
    

Affiliate
27

Agreement
1

Air Transportation Agreements
1

Amazon
1

Anti-takeover Provisions
12

Antitrust Laws
9

Bankruptcy Exceptions
8

Beneficial Owner
14

Beneficial Ownership
14

Beneficially Own
14

Business Day
3

Charter Amendment
8

Citizen of the United States
6

Closing
2

Commission
5

Common Stock
1

Company
1

Company Benefit Plan
12

Company Disclosure Letter
5

Company Stock Plans
6

Company Stockholder Meeting
19

Company Stockholders
19

Confidentiality Agreement
27

Control
28

Controlled
28

Controlling
28

DOT
6

DOT Approval
18

DOT Regulations
6

Effect
4

Exchange Act
5

Exercise Approval
13

FAA
6

GAAP
4

Governmental Entity
9

HSR Act
9



iii







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




HSR Filing Date
15

Initial Antitrust Clearance
16

Initial Antitrust Filings
15

Initial Communications Materials
19

Initial Filing Transaction
15

Law
4

Material Adverse Effect
4

NASDAQ Authorization
8

Operating Authority
6

Order
4

Other Antitrust Filings
16

Preferred Stock
6

Previously Disclosed
5

Requisite Stockholder Approvals
20

SEC Reports
5

Securities Act
6

SOX
11

Stockholders Agreement
1

subsidiary
27

Transaction Documents
5

Transaction Litigation
18

Warrant Issuance
2

Warrant Shares
2

Warrant-A
2

Warrant-B
2

Warrant-B-1
2

Warrant-B-2
2

Warrants
2





iv







--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




This INVESTMENT AGREEMENT, dated as of March 8, 2016 (this “Agreement”), is by
and between Air Transport Services Group, Inc., a Delaware corporation (the
“Company”), and Amazon.com, Inc., a Delaware corporation (“Amazon”).
RECITALS:
WHEREAS, subject to the terms and conditions hereof, each of the Company and
Amazon has determined it to be advisable and in the best interests of their
respective companies and stockholders to enter into certain commercial
arrangements as further set forth herein, including by entering into, at the
Closing, (i) an Air Transportation Services Agreement by and between Airborne
Global Solutions, Inc. and Amazon Fulfillment Services, Inc., (ii) the Aircraft
Lease Agreements by and between Cargo Aircraft Management, Inc. and Amazon
Fulfillment Services, Inc., (iii) the Aircraft Sublease Agreements by and
between Air Transport International, Inc. or ABX Air, Inc. (as applicable) and
Amazon Fulfillment Services, Inc., and (iv) Work Orders by and between Air
Transport International, Inc. or ABX Air, Inc. (as applicable) and Amazon
Fulfillment Services, Inc., with respect to the first five Boeing 767-200
aircraft to be operated thereunder, in each case, in the forms attached hereto
as Annex A (collectively, the “Air Transportation Agreements”);
WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon, and
Amazon desires to acquire from the Company, at the Closing, warrants to purchase
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”); and
WHEREAS, the parties will, at the Closing, enter into a Stockholders Agreement,
in the form attached hereto as Annex B (the “Stockholders Agreement”), providing
for certain corporate governance and other matters with respect to the Company,
and certain other agreements between the Company and Amazon;
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.
Article I

WARRANT ISSUANCE; CLOSING
1.1.    Warrant Issuance. On the terms and subject to the conditions set forth
in this Agreement, the Company shall issue to Amazon, and Amazon shall acquire
from the Company: (a) at the Closing, a warrant to purchase 12,810,629 shares,
subject to adjustment in accordance with its terms, of Common Stock in the form
attached hereto as







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Annex C-1 (the “Warrant-A”), (b) on the second anniversary of the date hereof
(or earlier, as provided in Section 3.6), a warrant to purchase 1,591,333
shares, subject to adjustment in accordance with its terms, of Common Stock in
the form attached hereto as Annex C-2 (the “Warrant-B-1”), and (c) on the date
that is four years and six months after the date hereof, a warrant to purchase
1,591,333 shares, subject to adjustment in accordance with its terms, of Common
Stock in the form attached hereto as Annex C-2 (the “Warrant-B-2” and, together
with the Warrant-B-1, the “Warrant-B” and, collectively with Warrant-A and
Warrant-B-1, the “Warrants”). The issuance of the Warrants by the Company and
the acquisition of the Warrants by Amazon are referred to herein as the “Warrant
Issuance” and the shares of Common Stock issuable upon exercise of the Warrants
are referred to herein as the “Warrant Shares”.
1.2.    Closing.
(a)    The closing of the Warrant Issuance with respect to the Warrant-A (the
“Closing”) shall take place at the offices of Debevoise & Plimpton LLP, 919
Third Avenue, New York, New York 10022, immediately following the execution and
delivery of this Agreement.
(b)    At the Closing, the Company shall deliver to Amazon:
(i)    Warrant-A, as evidenced by a duly and validly executed warrant
certificate dated as of the date hereof and bearing appropriate legends as
hereinafter provided for;
(ii)    the Air Transportation Agreements, duly executed by Airborne Global
Solutions, Inc., Cargo Aircraft Management, Inc., Air Transport International,
Inc. or ABX Air, Inc. (as applicable); and
(iii)    the Stockholders Agreement, duly executed by the Company.
(c)    At the Closing, Amazon shall deliver to the Company:
(i)    the Air Transportation Agreements, duly executed by Amazon Fulfillment
Services, Inc.; and
(ii)    the Stockholders Agreement, duly executed by Amazon.
(d)    On the second anniversary of the date hereof (or, if earlier, as provided
in Section 3.6), the Company shall deliver to Amazon Warrant-B-1, as evidenced
by a duly and validly executed warrant certificate dated as of the date thereof
and bearing appropriate legends as hereinafter provided for.
(e)    On the date that is four years and six months after the date hereof, the
Company shall deliver to Amazon Warrant-B-2, as evidenced by a duly and validly


2





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




executed warrant certificate dated as of the date thereof and bearing
appropriate legends as hereinafter provided for.

1.3.    Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits” such
reference shall be to a Recital, Article or Section of, or Annex, Schedule or
Exhibit to, this Agreement unless otherwise indicated. The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa.
References to “herein,” “hereof,” “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. References to parties refer to the parties to this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. Any
reference to a wholly owned subsidiary of a person shall mean such subsidiary is
directly or indirectly wholly owned by such person. All references to “$” or
“dollars” mean the lawful currency of the United States of America. Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
The term “Business Day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York generally are authorized or required by Law or other governmental
actions to close.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES
2.1.    Disclosure.
(a)    “Material Adverse Effect” means any change, effect, event, development,
circumstance or occurrence (each, an “Effect”) that, taken individually or when
taken together with all other applicable Effects, has been, is or would
reasonably be expected to be materially adverse to (i) the business, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole, or (ii) the ability of the Company to complete the transactions
contemplated the Transaction Documents or to perform its obligations under the
Transaction Documents; provided, however, that in no event shall any of the
following Effects, alone or in combination, be deemed to constitute, or be taken
into account in determining whether there has been, is or would be, a Material
Adverse Effect: (A) any change in general global, national or regional economic,
market


3





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or political conditions; (B) conditions generally affecting the industry and the
market in which the Company operates; (C) any change in generally accepted
accounting principles in the United States (“GAAP”) or other accounting
standards or interpretations thereof, or any changes in statute, law, ordinance,
secondary and subordinate legislation, directives, rule (including rules of
common law), regulation, ordinance, treaty, permit, authorization or other
requirements of any Governmental Entity (each, a “Law”) or judgment, decision,
decree, order, settlement, injunction, writ, stipulation, determination or award
issued by any Governmental Entity (each, an “Order”), in each case to the extent
such change in Law or Order is generally applicable and not specifically
directed at the Company or its Subsidiaries; (D) any natural disaster; (E) any
act of war (whether or not declared), armed hostilities, sabotage or terrorism,
or any material escalation or worsening of any such events, or any national
disaster or any national or international calamity; (F) any failure, in and of
itself, to meet internal or published projections, forecasts, targets or revenue
or earnings predictions for any period, as well as any change, in and of itself,
by the Company in any projections, forecasts, targets or revenue or earnings
predictions for any period (provided that the underlying causes of such failures
(to the extent not otherwise falling within one of the other exceptions in this
proviso) may constitute or be taken into account in determining whether there
has been, is, or would be, a Material Adverse Effect); (G) any change in the
price or trading volume of the Common Stock (provided that the underlying causes
of such change (to the extent not otherwise falling within one of the other
exceptions in this proviso) may constitute or be taken into account in
determining whether there has been, is or would be, a Material Adverse Effect);
(H) any seasonal changes in the results of operations of the Company or any of
the Company Subsidiaries; or (I) the announcement of this Agreement or the other
Transaction Documents, including, to the extent attributable to such
announcement, any loss of or adverse change in the relationship, contractual or
otherwise, of the Company and its subsidiaries with their respective employees,
customers, distributors, licensors, licensees, vendors, lenders, investors,
partners or suppliers; provided, further, however, that any Effect referred to
in clauses (A) through (E) may be taken into account in determining whether or
not there has been, is, or would be, a Material Adverse Effect to the extent
such Effect has a disproportionate adverse effect on the Company and its
subsidiaries, taken as a whole, as compared to other participants in the
industry in which the Company and its subsidiaries operate (in which case any
adverse effect(s) to the extent disproportionate may be taken into account in
determining whether or not there has been, is or would be a Material Adverse
Effect).
(b)    “Previously Disclosed” means information set forth or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014
or its other reports, statements and forms (including exhibits and other
information incorporated therein) filed with or furnished to the Securities and
Exchange Commission (the “Commission”) under Sections 13(a), 14(a) or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or under
the Securities Act, in each case on or


4





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




after December 31, 2014 (the “SEC Reports”) (in each case excluding any
disclosures set forth in any risk factor section and in any section relating to
forward-looking or safe harbor statements), to the extent such SEC Reports are
filed or furnished at least five (5) Business Days prior to the execution and
delivery of this Agreement.
Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents. Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents. Amazon further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for purposes of the transactions
contemplated by the other Transaction Documents. For purposes of this Agreement,
the term “Transaction Documents” refers collectively to this Agreement, the Air
Transportation Agreements, the Stockholders Agreement, the Warrants, and any
other agreement entered into by and among the parties and/or their Affiliates on
the date hereof in connection with the transactions contemplated hereby or
thereby, in each case, as amended, modified or supplemented from time to time in
accordance with their respective terms.
2.2.    Representations and Warranties of the Company. Except as Previously
Disclosed or as disclosed in the disclosure letter (the “Company Disclosure
Letter”) delivered by the Company to Amazon prior to the execution of this
Agreement, the Company represents and warrants as of the date of this Agreement
to Amazon that:
(a)    Organization, Authority and Significant Subsidiaries. The Company (i) has
been duly incorporated and is validly existing as a corporation in good standing
under the Laws of the State of Delaware, with the corporate power and authority
to own its properties and conduct its business in all material respects as
currently conducted, and, except as would not constitute a Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the Laws of each other jurisdiction in
which it owns or leases properties, or conducts any business so as to require
such qualification, (ii) is a “Citizen of the United States” (“Citizen of the
United States”) as defined by Section 40102(a)(15) of Title 49 of United States
Code, and as such term is interpreted by the United States Department of
Transportation (“DOT”), (iii) through, its Affiliates, holds (A) and air carrier
certificate and operations specifications issued by the United States Federal
Aviation Administration (“FAA”) pursuant to Section 44705 of United States Code
and corresponding FAA regulations, (B) certificates of public convenience and
necessity (or equivalent exemption authority) authorizing interstate and foreign
air transportation of property and mail issued by the


5





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




DOT pursuant to Section 41102 of corresponding DOT regulations (“DOT
Regulations”), and (C) any corresponding permits, licenses, authorizations,
certificates, or similar rights obtained, or required to be obtained, from any
Government Entity, to fulfill the Company’s obligations pursuant to the Air
Transportation Agreements (collectively, the “Operating Authority”). To the
knowledge of the Company based on due inquiry of the books and records of the
Company, each Beneficial Owner of 5% or more of the Common Stock is a Citizen of
the United States. Each subsidiary of the Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933, as amended (the “Securities Act”), and each subsidiary
of the Company that is not such a “significant subsidiary” but is a party to any
other Transaction Document, has been duly organized and is validly existing in
good standing under the Laws of its jurisdiction of organization, with the
corporate or analogous power and authority to own its properties and conduct its
business in all material respects as currently conducted, and, except as would
not constitute a Material Adverse Effect, has been duly qualified as a foreign
corporation, limited liability company or partnership, as applicable, for the
transaction of business and is in good standing under the Laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification.

(b)    Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock of which, as of the close of business on
March 7, 2016, 63,888,980 shares were issued and outstanding (including, for the
avoidance of doubt, shares held in treasury and shares of restricted stock
issued pursuant to compensatory equity plans of the Company or a subsidiary of
the Company in effect as of the date hereof and set forth in Section 2.2(b) of
the Company Disclosure Letter (the “Company Stock Plans”)), and 20,000,000
shares of Preferred Stock, par value $0.01 per share (the “Preferred Stock”), of
which, as of the date hereof, 75,000 shares have been designated as Series A
Participating Preferred Shares, none of which are issued or outstanding, and no
other shares are either designated or issued and outstanding. As of the close of
business on March 7, 2016, the Company did not hold any shares of Common Stock
in its treasury. As of the close of business on March 7, 2016, no shares of
Common Stock or Preferred Stock were reserved for issuance, except for [*]
shares of Common Stock reserved for issuance under the Company Stock Plans
(including [*] shares of Common Stock reserved for issuance upon the settlement
of restricted stock units and performance awards outstanding as of such date and
granted under the Company Stock Plans (assuming, in the case of performance
awards, that applicable goals are attained at target level)). The outstanding
shares of Common Stock have been duly authorized and are validly issued and
outstanding, fully paid and nonassessable, and subject to no preemptive rights
(and were not issued in violation of any preemptive rights, the Company’s
certificate of incorporation or by-laws, or any applicable Laws). Except as set
forth above or pursuant to the Transaction Documents, there are no (A) shares of
capital stock or other equity interests or voting securities of the Company


6





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




authorized, reserved for issuance, issued or outstanding, (B) options, warrants,
calls, preemptive rights, subscription or other rights, instruments, agreements,
arrangements or commitments of any character, obligating the Company or any of
its subsidiaries to issue, transfer or sell or cause to be issued, transferred
or sold any shares of capital stock or other equity interest or voting security
in the Company or any securities or instruments convertible into or exchangeable
for such shares of capital stock or other equity interests or voting securities,
or obligating the Company or any of its subsidiaries to grant, extend or enter
into any such option, warrant, call, preemptive right, subscription or other
right, instrument, agreement, arrangement or commitment, (C) outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any capital stock or other equity interest or voting
securities of the Company, or (D) issued or outstanding performance awards,
units, rights to receive any capital stock or other equity interest or voting
securities of the Company on a deferred basis, or rights to purchase or receive
any capital stock or equity interest or voting securities issued or granted by
the Company to any current or former director, officer, employee or consultant
of the Company. No subsidiary of the Company owns any shares of capital stock or
other equity interest or voting securities of the Company. Except as otherwise
provided in Section 2.2(b) of the Company Disclosure Letter, there are no voting
trusts or other agreements or understandings to which the Company or any of its
subsidiaries is a party with respect to the voting of the capital stock or other
equity interest or voting securities of the Company.
(c)    The Warrants and Warrant Shares. The Warrants have been duly authorized
by the Company and constitute valid and legally binding obligations of the
Company in accordance with their terms, except as the same may be limited by the
Bankruptcy Exceptions, and the Warrant Shares have been duly authorized and
reserved for issuance upon exercise of the Warrants (except that the
authorization of Warrant Shares issuable upon exercise of Warrant-A in respect
of any Warrant Shares in excess of 11,111,020 shares and issuable upon exercise
of Warrant-B in respect of any Warrant Shares subject thereto will require an
amendment to the certificate of incorporation of the Company (the “Charter
Amendment”), and the exercise of Warrant-B in respect of any Warrant Shares
subject thereto will require the approval of the Company’s stockholders pursuant
to the applicable rules of The NASDAQ Global Select Market (the “NASDAQ
Authorization”)) and, from and after such amendment and approval, when so
issued, will be validly issued, fully paid and non-assessable, and free and
clear of any liens or encumbrances, other than liens or encumbrances created by
the Transaction Documents, arising as a matter of applicable Law or created by
or at the direction of Amazon or any of its Affiliates.
(d)    Authorization, Enforceability.
(i)    Each of the Company, and each subsidiary of the Company that is a party
to any other Transaction Document, has the power and authority to execute and
deliver this Agreement and the other Transaction Documents, as


7





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




applicable, to consummate the transactions contemplated hereby and thereby, and
to carry out its obligations hereunder and thereunder. The execution, delivery
and performance by the Company, and by each subsidiary of the Company that is a
party to any other Transaction Document, of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate (or analogous) action on the part of the Company and its
stockholders, or such subsidiary and its equityholders, as applicable, and no
further approval or authorization is required on the part of the Company or its
stockholders, or such subsidiary or its equityholders, as applicable, except
that the exercise of Warrant-B in respect of any Warrant Shares subject thereto
will require NASDAQ Authorization, and the authorization of Warrant Shares
issuable upon exercise of Warrant-A in respect of any Warrant Shares in excess
of 11,111,020 shares or upon exercise of Warrant-B in respect of any Warrant
Shares subject thereto will require the Charter Amendment. This Agreement and
the other Transaction Documents, assuming the due authorization, execution and
delivery by the other parties hereto and thereto, are valid and binding
obligations of the Company and each such subsidiary, as applicable, enforceable
against the Company and such subsidiary, respectively, in accordance with their
respective terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at Law or in equity
(“Bankruptcy Exceptions”).
(ii)    The execution, delivery and performance by the Company, and each
subsidiary of the Company that is a party to any other Transaction Document, of
this Agreement and the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby and compliance
by the Company or such subsidiary, as applicable, with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any of its subsidiaries under any of the terms, conditions or
provisions of (x) its certificate of incorporation or by-laws (or analogous
organizational documents), or (y) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any of its subsidiaries is a party or by which it or any of its
subsidiaries may be bound, or to which the Company or any of its subsidiaries or


8





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




any of the properties or assets of the Company or any of its subsidiaries is
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any Law or Order applicable to the Company or
any of its subsidiaries or any of their respective properties or assets except,
in the case of clauses (A)(y) and (B), for those occurrences that would not
constitute a Material Adverse Effect.
(iii)    Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (2) any other Antitrust Laws, (3) the Exchange Act,
(4) the Securities Act, (5) The NASDAQ Global Select Market and (6) the DOT
Regulations, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any federal, state, local, domestic,
foreign or supranational court, administrative or regulatory agency or
commission or other federal, state, local, domestic, foreign or supranational
governmental authority or instrumentality (each, a “Governmental Entity”) is
required to be made or obtained by the Company or any of its subsidiaries in
connection with the consummation by the Company or any of its subsidiaries of
the Warrant Issuance and the other transactions contemplated hereby and by the
other Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not constitute a Material Adverse Effect. For purposes of this
Agreement, “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other federal, state, local, domestic, foreign or supranational Laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or that provide for review of foreign
investment.
(e)    Company Financial Statements; Internal Controls.
(i)    Each of the consolidated financial statements included in the SEC Reports
(A) complied as to form, as of their respective dates of filing with the
Commission, in all material respects with the applicable accounting requirements
and with the rules and regulations of the Commission, (B) were prepared in
accordance with GAAP, in all material respects, applied on a consistent basis
during the periods involved (except as may be indicated in such financial
statements or in the notes thereto and subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnote
disclosure), and (C) fairly presents, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in financial


9





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




position, if any) of the Company and its subsidiaries as of the date and for the
periods referred to in such financial statements.
(ii)    Neither the Company nor any of the Company’s subsidiaries is a party to,
or has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement or arrangement, where the result, purpose
or effect of such agreement or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its subsidiaries in the SEC Reports (including the financial statements
contained therein).
(iii)    The Company has designed and maintains a system of internal control
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting. The Company (A) has designed and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
of the Exchange Act) to provide reasonable assurance that information required
to be disclosed by the Company in the reports that it files or submits with the
Commission is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules, regulations and forms, and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (B) has disclosed, based on
its most recent evaluation of internal control over financial reporting, to the
Company’s outside auditors and the Audit Committee of the Company’s Board of
Directors (x) all significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting that would reasonably
be expected to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting, all of which
information described in clauses (x) and (y) above has been disclosed by the
Company to Amazon prior to the date hereof. Any material change in internal
control over financial reporting required to be disclosed in any SEC Report has
been so disclosed.
(iv)    Since December 31, 2012, neither the Company nor any of its subsidiaries
has received any material complaint, allegation, assertion or claim regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any of its subsidiaries or their respective internal accounting
controls.
(v)    Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Rules 13a-14 and


10





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
of 2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.
(f)    No Material Adverse Effect. Since December 31, 2014, no Material Adverse
Effect has occurred.
(g)    Reports.
(i)    Since December 31, 2012, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act, and of the Securities Act.
(ii)    The SEC Reports, when they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and SOX, as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.
(h)    Anti-takeover Provisions and No Rights Plan.
(i)    The actions taken by the Board of Directors of the Company to approve
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby, assuming the accuracy of the representations and warranties
of Amazon set forth in Section 2.3(c), constitute all the action necessary to
render inapplicable to this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby the provisions of any potentially
applicable anti-takeover, control share, fair price, moratorium, interested
shareholder or similar Law (including, for the avoidance of doubt, Section 203
of the Delaware General Corporation Law) and any potentially applicable
provision of the Company’s certificate of incorporation or bylaws (collectively,
the “Anti-takeover Provisions”).
(ii)    The Company does not have any “poison pill” or similar shareholder
rights plan or agreement in effect.

(i)    No Change in Control. Except as set forth in Section 2.2(i) of the
Company Disclosure Letter, neither the execution and delivery of this Agreement
or any of the other Transaction Documents, nor the consummation of the
transactions contemplated hereby and thereby will (i) result in any payment
(including severance,


11





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




unemployment compensation, forgiveness of indebtedness or otherwise) becoming
due to any director or any employee of the Company or any of its subsidiaries
under any employment, compensation or benefit plan, program, policy, agreement
or arrangement that is sponsored, maintained or contributed to by the Company or
any of its subsidiaries (each, a “Company Benefit Plan”) or otherwise;
(ii) increase any benefits otherwise payable under any Company Benefit Plan;
(iii) result in any acceleration of the time of payment or vesting of any such
benefits; (iv) require the funding or acceleration of funding of any trust or
other funding vehicle; or (v) constitute a “change in control,” “change of
control” or other similar term under any Company Benefit Plan.
(j)    Brokers; Fees and Expenses. No broker, investment banker, financial
advisor or other person, other than Goldman, Sachs & Co. (the fees and expenses
of which will be paid by the Company), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the transactions contemplated by this Agreement or
the other Transaction Documents based upon arrangements made by or on behalf of
the Company.
2.3.    Representations and Warranties of Amazon. Amazon hereby represents and
warrants as of the date of this Agreement to the Company that:
(a)    Organization. Amazon has been duly incorporated and is validly existing
as a corporation in good standing under the Laws of the State of Delaware, with
the corporate power and authority to own its properties and conduct its business
in all material respects as currently conducted.
(b)    Authorization, Enforceability.
(i)    Amazon and each of its subsidiaries that is a party to any other
Transaction Document have the corporate or analogous power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to consummate the transactions contemplated hereby and thereby,
and to carry out its obligations hereunder and thereunder. The execution,
delivery and performance by Amazon, and by each of its subsidiaries that is a
party to any other Transaction Document, as applicable, of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or analogous action on its, or such subsidiary’s or
part, as applicable, and no further approval or authorization is required on
its, or such subsidiary’s part, as applicable. This Agreement and the other
Transaction Documents, assuming the due authorization, execution and delivery by
the other parties hereto and thereto, are valid and binding obligations of
Amazon, and such subsidiary, as applicable, enforceable against it, and such
subsidiary, as applicable, in accordance with their


12





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




respective terms, except as the same may be limited by Bankruptcy Exceptions.
Notwithstanding anything to the contrary contained herein, the exercise of the
Warrants may require further board of director (or analogous) approvals or
authorizations on the part of Amazon (the “Exercise Approval”).
(ii)    The execution, delivery and performance by Amazon, or any such
subsidiary, as applicable, of this Agreement and the other Transaction Documents
to which it, or any such subsidiary is a party and the consummation of the
transactions contemplated hereby and thereby and compliance by it, and such
subsidiary, as applicable, with any of the provisions hereof and thereof, will
not (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of its properties or assets under any of the
terms, conditions or provisions of (x) subject to Exercise Approval, its, or
such subsidiary’s, as applicable, organizational documents or (y) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which it, or such subsidiary, as applicable, is a
party or by which it, or such subsidiary, as applicable, may be bound, or to
which it, or such subsidiary, as applicable, or any of its, or such
subsidiary’s, as applicable, properties or assets is subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any Law or any Order applicable to it, or such subsidiary, as
applicable, or any of its, or such subsidiary’s, as applicable, properties or
assets except, in the case of clauses (A)(y) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have, a material adverse effect on the ability of Amazon to complete
the transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.
(iii)    Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the HSR Act, (2) any other Antitrust Laws, (3) the Exchange
Act, (4) the Securities Act and (5) DOT Regulations, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by it or any of its
subsidiaries in connection with the consummation by


13





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Amazon or any of its subsidiaries of the Warrant Issuance and the other
transactions contemplated hereby and by the other Transaction Documents, except
for any such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain have not had and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Amazon to complete the transactions
contemplated by the Transaction Documents or to perform its obligations under
the Transaction Documents.

(c)    Ownership. Other than pursuant to this Agreement and the other
Transaction Documents, Amazon is not the Beneficial Owner of (i) any Common
Stock or (ii) any securities or other instruments representing the right to
acquire Common Stock. “Beneficial Ownership” shall have the meaning assigned to
such term in the Stockholders Agreement. “Beneficial Owner” and “Beneficially
Own” shall have conforming definitions.
(d)    Brokers; Fees and Expenses. No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement or the other
Transaction Documents based upon arrangements made by or on behalf of Amazon.
ARTICLE III
COVENANTS

3.1.    Efforts.
(a)    Subject to the terms and conditions hereof (including the remainder of
this Section 3.1) and the other Transaction Documents, each party shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or desirable under applicable Law
to carry out the provisions hereof and thereof and give effect to the
transactions contemplated hereby and thereby. In furtherance and not in
limitation of the foregoing, each of the parties shall (i) subject to the
provisions of this Section 3.1, including Section 3.1(d), use its reasonable
best efforts to obtain as promptly as reasonably practicable and advisable (as
determined in good faith by Amazon in accordance with the first sentence of
Section 3.1(d)) all exemptions, authorizations, consents or approvals from, and
to make all filings with and to give all notices to, all third parties,
including any Governmental Entities, required in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
which, for the avoidance of doubt, shall include providing, as promptly as
reasonably practicable and advisable, such information to any Governmental
Entity as such Governmental Entity may request in connection therewith, and
(ii) cooperate fully


14





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




with the other party in promptly seeking to obtain all such exemptions,
authorizations, consents or approvals and to make all such filings and give such
notices.
(b)    Without limiting the generality of the foregoing, (i) as promptly as
reasonably practicable after written notice from Amazon, the parties shall file
the Notification and Report Forms required under the HSR Act with the Federal
Trade Commission and the United States Department of Justice (the date on which
all such Notification and Report Forms required under the HSR Act have been
initially filed, the “HSR Filing Date”) and (ii) as promptly as reasonably
practicable after written notice from Amazon, file, make or give, as applicable,
all other filings, requests or notices required under any other Antitrust Laws,
in each case with respect to the issuance of the Warrant Shares (the “Initial
Filing Transaction”) (the filings, requests and notices described in the
foregoing clauses (i) and (ii), collectively, the “Initial Antitrust Filings”).
In addition, following the receipt of the Initial Antitrust Clearance, to the
extent required by applicable Law (including, for the avoidance of doubt any
Antitrust Law) in connection with any further issuance of Warrant Shares (in
each case, whether in full or in part), the parties shall file, make or give, as
applicable, as promptly as reasonably practicable and advisable (as determined
in good faith by Amazon in accordance with the first sentence of
Section 3.1(d)), any further required filings, requests or notices required
under any Antitrust Laws, including the HSR Act (collectively, the “Other
Antitrust Filings”. Without limiting the generality of the foregoing, each party
shall supply as promptly as reasonably practicable to the appropriate
Governmental Entities any information and documentary material that may be
requested pursuant to the HSR Act or any other Antitrust Laws. For purposes of
this Agreement, the term “Initial Antitrust Clearance” as of any time means
(x) prior to such time, the expiration or termination of the waiting period
under the HSR Act and the receipt of all exemptions, authorizations, consents or
approvals, the making of all filings and the giving of all notices, and the
expiration of all waiting periods, pursuant to any other Antitrust Laws, in each
case to the extent required with respect to the Initial Filing Transaction, and
(y) the absence at such time of any applicable Law or temporary restraining
order, preliminary or permanent injunction or other Order, or legally binding
agreement with a Governmental Entity, stipulation, decision or decree issued by
any court of competent jurisdiction or other legal restraint or prohibition
under any Antitrust Law, in each case that has the effect of preventing the
consummation of the Initial Filing Transaction.
(c)    Subject to the terms and conditions hereof (including the remainder of
this Section 3.1) and the other Transaction Documents, each of the parties shall
use its reasonable best efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to


15





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




require, any party or any of its Affiliates to agree to (and no party or any of
its Affiliates shall agree to, without the prior written consent of the other
parties): (i) sell, hold separate, divest, discontinue or limit (or any
conditions relating to, or changes or restrictions in, the operation of) any
assets, businesses or interests of it or its Affiliates (irrespective of whether
or not such assets, businesses or interests are related to, are the subject
matter of or could be affected by the transactions contemplated by the
Transaction Documents); (ii) without limiting clause (i) in any respect, any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests that would reasonably be expected to
adversely impact (x) the business of, or the financial, business or strategic
benefits of the transactions contemplated hereby or by any of the other
Transaction Documents to it or its Affiliates, or (y) any other assets,
businesses or interests of it or its Affiliates; or (iii) without limiting
clause (i) in any respect, any modification or waiver of the terms and
conditions of this Agreement or any of the other Transaction Documents that
would reasonably be expected to adversely impact (x) the business of, or
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) any other assets, businesses or interests of it or its Affiliates.

(d)    Amazon shall have the principal responsibility for devising and
implementing the strategy (including with respect to the timing of filings) for
obtaining any exemptions, authorizations, consents or approvals required under
the HSR Act or any other Antitrust Laws in connection with the transactions
contemplated hereby and by the other Transaction Documents; provided, however,
that Amazon shall consult in advance with the Company and in good faith take the
Company’s views into account regarding the overall antitrust strategy. Each of
the parties shall promptly notify the other party of, and if in writing furnish
the other with copies of (or, in the case of oral communications, advise the
other of), any substantive communication that it or any of its Affiliates
receives from any Governmental Entity, whether written or oral, relating to the
matters that are the subject of this Agreement or any of the other Transaction
Documents and, to the extent reasonably practicable, permit the other party to
review in advance any proposed substantive written communication by such party
to any Governmental Entity and consider in good faith the other party’s
reasonable comments on any such proposed substantive written communications
prior to their submission. No party shall, and each party shall cause its
Affiliates not to, participate or agree to participate in any substantive
meeting or communication with any Governmental Entity in respect of the subject
matter of the Transaction Documents, including on a “no names” or hypothetical
basis, unless (to the extent practicable) it or they consult with the other
party in advance and, to the extent practicable and permitted by such
Governmental Entity, give the other party the opportunity to jointly prepare
for, attend and participate in such meeting or communication. The parties shall
(and shall cause their Affiliates to) coordinate and cooperate fully with each
other in exchanging such information and providing such assistance as the other
party may reasonably request in connection with the matters


16





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




described in this Section 3.1, including (x) furnishing to each other all
information reasonably requested to determine the jurisdictions in which a
filing or submission under any Antitrust Law is required or advisable,
(y) furnishing to each other all information required for any filing or
submission under any Antitrust Law and (z) keeping each other reasonably
informed with respect to the status of each exemption, authorization, consent,
approval, filing and notice under any Antitrust Law, in each case, in connection
with the matters that are the subject of this Agreement or any of the other
Transaction Documents. The parties shall provide each other with copies of all
substantive correspondence, filings or communications between them or any of
their Affiliates or representatives, on the one hand, and any Governmental
Entity or members of its staff, on the other hand, relating to the matters that
are the subject of this Agreement or any of the other Transaction Documents;
provided that such material may be redacted as necessary to (1) comply with
contractual arrangements, (2) address good faith legal privilege or
confidentiality concerns and (3) comply with applicable Law.
(e)    Subject to the other provisions of this Agreement, including in this
Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party challenging the
transactions contemplated hereby or by any of the other Transaction Documents
(“Transaction Litigation”), each party shall use its reasonable best efforts to
contest and resist any such Transaction Litigation and to have vacated, lifted,
reversed or overturned any Order, whether temporary, preliminary or permanent,
that is in effect and that prohibits, prevents or restricts consummation or
implementation of the transactions contemplated hereby or by any of the other
Transaction Documents. Each party shall keep the other party reasonably informed
unless doing so would reasonably be likely to jeopardize any privilege of such
party regarding any such Transaction Litigation (subject to such party using
reasonable best efforts to, and cooperating in good faith with the other party
in, developing and implementing reasonable alternative arrangements to provide
such other party with such information). Subject to the immediately preceding
sentence, each party shall promptly advise the other party orally and in writing
and shall cooperate fully in connection with, and shall consult with each other
with respect to, any Transaction Litigation and shall in good faith give
consideration to each other’s advice with respect to such Transaction
Litigation.

(f)    Without limiting the generality of the foregoing, as promptly as
practicable after written notice from Amazon that Amazon intends to exercise the
Warrants that would result in Amazon having beneficial control of 10% or more of
the Common Stock, Amazon and the Company shall jointly file a “Notice of
Substantial Change of Ownership” with the DOT. Amazon and the Company shall
cooperate fully in promptly responding to any associated information requests of
the DOT in seeking its approval of the substantial change in the Company’s
ownership (the “DOT Approval”).


17





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(g)    As promptly as practicable following the date hereof, the Company shall
adopt such amendments and take such further actions and do or cause to be done
all things necessary, proper or advisable under applicable Law, to prevent the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby from constituting a “change in control,”
“change of control” or other similar term under any Company Benefit Plan.

(h)    Notwithstanding anything herein to the contrary, from and after the
earlier of (i) the exercise of the Warrants in full and (ii) the expiration,
termination or cancellation of the Warrants without the Warrants having been
exercised in full, no party shall have any further obligations under this
Section 3.1; provided, that this Section 3.1(h) shall in no way relieve any
party with respect to any breach by such party of this Section 3.1 prior to such
time.

3.2.    Public Announcements. The parties acknowledge that the communication
plan (including the initial press release of each party) regarding the initial
announcement of the transactions contemplated by this Agreement and the other
Transaction Documents to customers, suppliers, investors and employees and
otherwise (the “Initial Communications Materials”) has been agreed by the
parties. After the transmission of the Initial Communications Materials, except
as required by applicable Law or by the rules or requirements of any stock
exchange on which the securities of a party are listed or as contemplated by
Section 3.4, no party shall make, or cause to be made, or permit any of its
Affiliates to make, any press release or public announcement or other similar
communications in respect of the Transaction Documents or the transactions
contemplated thereby without prior written consent (not to be unreasonably
withheld, conditioned or delayed) of the other party, to the extent such
release, announcement or communication relates to the transactions contemplated
hereby or by any of the other Transaction Documents; provided that no party
shall have the right to consent to any release, announcement or communication of
the other party (including any filing required to be made under the Exchange Act
or the Securities Act) made in the ordinary course of business unless and to the
extent such release, announcement or communication (x) relates specifically to
the signing or completion of the transactions contemplated hereby or by any of
the other Transaction Documents or (y) includes information with respect to the
transactions contemplated hereby or by any of the other Transaction Documents
that is inconsistent with the Initial Communications Materials; provided,
further, that the immediately foregoing clauses (x) and (y) shall not apply to
any release, announcement or other communication to the extent containing
information that is consistent with releases, announcements or other
communications previously consented to by the other party in accordance with
this Section 3.2.  

3.3.    Expenses. Unless otherwise provided in any Transaction Document, each of
the parties shall bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents,


18





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




including fees and expenses of its own financial or other consultants,
investment bankers, accountants and counsel.
3.4.    Stockholder Approval.
(a)    As promptly as reasonably practicable following the date of this
Agreement, and in any event no later than the first regularly scheduled annual
meeting of the stockholders of the Company (the “Company Stockholders”)
following the date of this Agreement, the Company shall convene and hold a
meeting of the Company Stockholders (the “Company Stockholder Meeting”) for the
approval of the Charter Amendment and the NASDAQ Authorization, in each case,
for the avoidance of doubt, without giving effect to any “cashless” or “net”
exercise provisions therein (the “Requisite Stockholder Approvals”); provided
that the parties acknowledge that such meeting may be postponed or adjourned in
accordance with the Company’s certificate of incorporation or by-laws if
(x) there is an insufficient number of shares of Common Stock present or
represented by a proxy at the Company Stockholder Meeting to conduct business at
the Company Stockholder Meeting, (y) the Company is required to postpone or
adjourn the Company Stockholder Meeting by applicable Law or a request from the
Commission or its staff, or (z) the Company determines in good faith that it is
necessary or appropriate to postpone or adjourn the Company Stockholder Meeting
in order to give the Company Stockholders sufficient time to evaluate any
information or disclosure that the Company has sent or otherwise made available
to them.
(b)    The Company shall use its reasonable best efforts to obtain the Requisite
Stockholder Approvals. Without limiting the foregoing, the Company shall
(x) recommend that the Company Stockholders vote in favor of the Requisite
Stockholder Approvals (and not withdraw or modify in any adverse respect such
recommendation), (y) solicit proxies in favor of the Requisite Stockholder
Approvals in accordance with Section 3.4(b), and (z) obtain commitments from
each of Red Mountain Capital Partners LLC and the directors and executive
officers of the Company to vote in favor of the Requisite Stockholder Approvals.
In connection with the Company Stockholder Meeting, the Company shall promptly
prepare (and Amazon shall reasonably cooperate with the Company to prepare) and
file with the Commission a preliminary proxy statement, shall use its reasonable
best efforts to respond to any comments of the Commission or its staff and to
cause a definitive proxy statement related to such meeting to be mailed to the
Company Stockholders as promptly as practicable after clearance thereof by the
Commission. The Company shall notify Amazon promptly of the receipt of any
comments from the Commission or its staff with respect to the proxy statement
and of any request by the Commission or its staff for amendments or supplements
to such proxy statement or for additional information and shall supply Amazon
with copies of all correspondence between the Company or any of its
representatives, on the one hand, and the Commission or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to the Company
Stockholder Meeting there shall occur any event that is


19





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




required to be set forth in an amendment or supplement to the proxy statement,
the Company shall as promptly as reasonably practicable prepare and mail to the
Company Stockholders such an amendment or supplement. Each of the parties shall
promptly correct any information provided by it or on its behalf for use in the
proxy statement if and to the extent that such information shall have become
false or misleading in any material respect, and the Company shall as promptly
as reasonably practicable prepare and furnish to the Company Stockholders an
amendment or supplement to correct such information to the extent required by
applicable Laws. The Company shall consult with Amazon prior to filing any proxy
statement, or any amendment or supplement thereto, or responding to any comments
from the Commission or its staff with respect thereto, and provide Amazon with a
reasonable opportunity to comment thereon, and consider in good faith any
comments proposed by Amazon.
(c)    Amazon shall furnish the Company all information reasonably requested by
the Company concerning itself, its Affiliates, directors, officers, stockholders
and such other matters as may be reasonably necessary or advisable in connection
with the proxy statement in connection with the Company Stockholder Meeting.
3.5.    Tax Treatment. No later than 90 days after the Warrant Issuance, Amazon
shall provide the Company with a valuation of each Warrant for tax purposes,
taking into account the vesting schedule and any other relevant economic
assumptions or inputs with respect to such Warrant as determined by Amazon. Such
valuation shall be binding on Amazon and the Company for all tax purposes.
Amazon and the Company shall treat the Warrant Issuance as a closed, taxable
transaction occurring on the date of the Warrant Issuance, rather than as an
open transaction, for tax purposes. Neither Amazon nor the Company shall take
any position for tax purposes that is inconsistent with the foregoing, unless
required by applicable Law, provided that the foregoing shall not prevent the
Company from taking a deduction with respect to the Warrant Issuance in a year
(or years) later than the year in which the Warrant Issuances occur or in an
aggregate amount that is less than the valuation of the Warrant. If any
Governmental Entity issues to either party a notice of its intent to issue an
assessment or raises any tax issue, in each case with respect to the valuation
of the Warrants adopted by the parties pursuant to this Section 3.5, such party
shall notify the other party of its receipt of such notice within thirty (30)
days of receipt, and (i) such party shall control such audit, investigation or
contest in good faith; (ii) to the extent relating to the valuation of the
Warrant, such party shall keep the other party reasonably informed regarding the
status of such audit, investigation or contest; (iii) to the extent relating to
the valuation of the Warrant, the other party shall have the right, at the other
party’s sole cost and expense, to participate in such audit, investigation or
contest; and (iv) to the extent relating to the valuation of the Warrant, such
party shall not settle or otherwise resolve such audit, investigation or contest
without the prior written consent of the other party (which consent will not be
unreasonably withheld, conditioned or delayed).


20





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




3.6.    Change of Control Transaction. If the Company shall be obligated
pursuant to Warrant-B-1 to deliver Amazon notice of a Change of Control
Transaction (as defined in Warrant-B-1) prior to the second anniversary of the
date hereof, then the Company shall deliver to Amazon Warrant-B-1 together with
such notice (and in any event prior to the consummation of such transaction), as
evidenced by a duly and validly executed warrant certificate dated as of the
date thereof and bearing appropriate legends as hereinafter provided for.
ARTICLE IV

ADDITIONAL AGREEMENTS

4.1.    Acquisition for Investment. Amazon acknowledges that the issuance of the
Warrants and Warrant Shares has not been registered under the Securities Act or
under any state securities Laws. Amazon (i) acknowledges that it is acquiring
the Warrants and the Warrant Shares pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute them to any person in violation of the Securities Act or any other
applicable securities Laws, (ii) agrees that it shall not (and shall not permit
its Affiliates to) sell or otherwise dispose of the Warrants or the Warrant
Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any applicable securities Laws,
(iii) acknowledges that it has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Warrant Issuance and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of consummating the Warrant Issuance, (iv) acknowledges that it is able to bear
the economic risk of the Warrant Issuance and is able to afford a complete loss
of such investment and (v) acknowledges that it is an “accredited investor” (as
that term is defined by Rule 501 under the Securities Act).

4.2.    Legend. Amazon agrees that all certificates or other instruments
representing the Warrants and the Warrant Shares shall bear a legend
substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF
MARCH 8, 2016, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,


21





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND
(2) A STOCKHOLDERS AGREEMENT, DATED AS OF MARCH 8, 2016, BY AND BETWEEN THE
ISSUER OF THESE SECURITIES AND AMAZON.COM, INC. THE SECURITIES REPRESENTED BY
THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENTS WILL BE VOID.”
In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.
4.3.    Anti-takeover Provisions and Rights Plan. The Company shall not take any
action that would cause this Agreement or any of the other Transaction
Documents, or any of the transactions contemplated hereby or thereby, to be
subject to any requirements imposed by any Anti-takeover Provision, or subject
in any manner to any “poison pill” or similar shareholder rights plan or
agreement, and shall take all necessary steps within its control to exempt (or
ensure the continued exemption of) the Transaction Documents and such
transactions from, or if necessary challenge the validity or applicability of,
any applicable Anti-takeover Provisions, as now or hereafter in effect.

ARTICLE V

MISCELLANEOUS

5.1.    Termination of This Agreement; Other Triggers.
(a)    This Agreement may be terminated at any time:
(i)    with the prior written consent of each of Amazon and the Company;

(ii)    if the Initial Antitrust Clearance shall not have been obtained on or
prior to the date that is six months after the latest date of the Initial
Antitrust Filings, by Amazon, provided that Amazon may not exercise the
termination right pursuant to this Section 5.1(a)(ii) if a breach by Amazon of
any obligation, representation or warranty under this Agreement has been the
cause of, or resulted


22





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




in, the failure of the Initial Antitrust Clearance to have been obtained on or
prior to the date that is six (6) months after the latest date of the Initial
Antitrust Filings;
(iii)    if the Requisite Stockholder Approvals shall not have been obtained at
the first annual meeting of Company Stockholders after the date of this
Agreement, by Amazon with prior written notice delivered to the Company not
later than the ninetieth (90th) day after the date of such meeting (or the date
to which such meeting is postponed or adjourned in accordance with Section
3.4(a));
(iv)    if the DOT Approval shall not have been obtained on or prior to the date
that is six (6) months after the latest date of the Notice of Substantial Change
in Ownership with the DOT as described in Section 3.1(f), by Amazon; or
(v)    if the Company fails to maintain the Operating Authority in good standing
or no longer qualifies as a Citizen of the United States, by Amazon.
(b)    In the event of termination of this Agreement as provided in this
Section 5.1, this Agreement (other than Section 1.3 (Interpretation),
Section 3.2 (Public Announcements), Section 3.3 (Expenses), Section 4.1
(Acquisition for Investment) (to the extent any Warrant Shares have been issued
prior to termination) and Section 4.2 (Legend) (to the extent any Warrant Shares
have been issued prior to termination) and this Article V, each of which shall
survive any termination of this Agreement, and other than the Confidentiality
Agreement, which shall survive in accordance with the terms thereof) shall
forthwith become void and there shall be no liability on the part of any party,
except that nothing herein shall relieve any party from liability for any breach
of this Agreement prior to such termination.
(c)    Without affecting in any manner any prior exercise of the Warrants, in
the event of termination of this Agreement as provided in this Section 5.1, the
unvested portion of the Warrants shall be canceled and terminated and shall
forthwith become void and the Company shall have no subsequent obligation to
issue, and the Warrantholder (as defined in the Warrants) shall have no
subsequent right to acquire, any Warrant Shares pursuant to such canceled
portion of the Warrants. For the avoidance of doubt, the Warrants shall remain
in full force and effect with respect to the vested portion thereof, and nothing
in this Section 5.1 shall affect the ability of the Amazon to exercise such
vested portion of the Warrants following termination of this Agreement.
5.2.    Amendment. No amendment of any provision of this Agreement shall be
effective unless made in writing and signed by a duly authorized officer of each
party.
5.3.    Waiver of Conditions. The conditions to any party’s obligation to
consummate any transaction contemplated herein are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable Law. No waiver shall be effective unless it is in
writing signed by a duly authorized


23





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.
5.4.    Counterparts and Facsimile. This Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or transmitted electronically by “pdf” file and such facsimiles or pdf
files shall be deemed as sufficient as if actual signature pages had been
delivered.
5.5.    Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement shall be governed by, and construed and enforced in accordance with,
the Laws of the State of Delaware, without regard to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties (a) submits
to the personal jurisdiction of the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such dispute, the
United States District Court for the District of Delaware, or in the event (but
only in the event) that such United States District Court also does not have
jurisdiction over such dispute, any Delaware State court sitting in New Castle
County, in the event any dispute (whether in contract, tort or otherwise) arises
out of this Agreement or the transactions contemplated hereby, (b) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and (c) agrees that it shall not
bring any claim, action or proceeding relating to this Agreement or the
transactions contemplated hereby in any court other than the Delaware Court of
Chancery in and for New Castle County, or in the event (but only in the event)
that such Delaware Court of Chancery does not have subject matter jurisdiction
over such claim, action or proceeding, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have jurisdiction over such claim, action or
proceeding, any Delaware State court sitting in New Castle County. Each party
agrees that service of process upon such party in any such claim, action or
proceeding shall be effective if notice is given in accordance with the
provisions of this Agreement. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY


24





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5.

5.6.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing, (c) if
sent by email or facsimile transmission, with a copy mailed on the same day in
the manner provided in clauses (a) or (b) of this Section 5.6 when transmitted
and receipt is confirmed, or (d) if otherwise actually personally delivered,
when delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
If to the Company, to:
Name:    Air Transport Services Group, Inc.
Address:    145 Hunter Drive
    Wilmington, OH 45177
Fax:    [*]
Email:    [*]
Attn:    W. Joseph Payne
with a copy to (which copy alone shall not constitute notice):
Name:    Winston & Strawn LLP
Address:    333 South Grand Avenue
    Los Angeles, CA 90071
Fax:    [*]
Email:    [*]
Attn:    C. James Levin
if to Amazon, to:
Name:    Amazon.com, Inc.
Address:    410 Terry Avenue North
    Seattle, WA 98109-5210
Fax:    [*]
Attn:    General Counsel
with a copy to (which copy alone shall not constitute notice):


25





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Name:    Debevoise & Plimpton LLP
Address:    919 Third Avenue
    New York, NY 10022
Fax:    [*]
Email:    [*]
Attn:    William D. Regner
5.7.    Entire Agreement, Etc. This Agreement (including the Annexes hereto),
the other Transaction Documents, and the Confidentiality Agreement constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. No party shall take, or cause to be taken,
including by entering into agreements or other arrangements with provisions or
obligations that conflict, or purport to conflict, with the terms of the
Transaction Documents or any of the transactions contemplated thereby, any
action with either an intent or effect of impairing any such other person’s
rights under any of the Transaction Documents. “Confidentiality Agreement” means
that certain Supplier Nondisclosure Agreement, dated as of May 6, 2015, as
amended on March 8, 2016, by and between Amazon and the Company.
5.8.    Definitions of “subsidiary” and “Affiliate”.
(a)    When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means, with respect to such person, any foreign or
domestic entity, whether incorporated or unincorporated, of which (i) such
person or any other subsidiary of such person is a general partner, (ii) at
least a majority of the voting power to elect a majority of the directors or
others performing similar functions with respect to such other entity is
directly or indirectly owned or controlled by such person or by any one or more
of such person’s subsidiaries, or (iii) at least fifty percent (50%) of the
equity interests or which are is directly or indirectly owned or controlled by
such person or by any one or more of such person’s subsidiaries.
(b)    The term “Affiliate” means, with respect to any person, any other person
(for all purposes hereunder, including any entities or individuals) that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first person. It is
expressly agreed that, for purposes of this definition, none of the Company or
any of its subsidiaries is an Affiliate of Amazon or any of its subsidiaries
(and vice versa). “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of securities, by contract, management
control, or otherwise. “Controlled” and “Controlling” shall be construed
accordingly.
5.9.    Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
without the prior written consent of the other party, and any attempt to assign
any right, remedy,


26





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




obligation or liability hereunder without such consent shall be void, except
that Amazon may transfer or assign, in whole or from time to time in part, to
one or more of its direct or indirect wholly owned domestic subsidiaries, its
rights and/or obligations under this Agreement, but any such transfer or
assignment shall not relieve Amazon of its obligations hereunder. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.
5.10.    Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby or thereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.
5.11.    No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties (and any wholly owned subsidiary of Amazon to which an assignment is
made in accordance with this Agreement) any benefits, rights, or remedies.
5.12.    Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Agreement to consummate the transactions
contemplated hereby, will cause irreparable injury to the other party, for which
monetary damages, even if available, will not be an adequate remedy. It is
agreed that the parties shall be entitled to equitable relief including
injunctive relief and specific performance of the terms hereof, without the
requirement of posting a bond or other security, and each party hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of a party’s obligations and to the granting by any court of
the remedy of specific performance of such party’s obligations hereunder, this
being in addition to any other remedies to which the parties are entitled at Law
or equity.
* * *




27





--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.
AIR TRANSPORT SERVICES GROUP, INC.
By:    /s/ Joseph C. Hete    
    Name: Joseph C. Hete
    Title: CEO
AMAZON.COM, INC.
By:    /s/ Dan Grossman    
    Name: Dan Grossman
    Title: VP, Corporate Development




[Signature Page to Investment Agreement]







--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX A
Form of Air Transportation Agreements









--------------------------------------------------------------------------------





[This Annex A can be found under Exhibit 10.1 of Air Transport Services Group,
Inc.'s Form 10-Q for the fiscal quarter ended March 31, 2016 filed with the
Securities and Exchange Commission on May 10, 2016.]




30
 








--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX B
Form of Stockholders Agreement











--------------------------------------------------------------------------------





[This Annex B can be found under Exhibit 10.4 of Air Transport Services Group,
Inc.'s Form 10-Q for the fiscal quarter ended March 31, 2016 filed with the
Securities and Exchange Commission on May 10, 2016.]




32
 








--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX C-1
Form of Warrant-A to Purchase Common Stock




 






--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




[This Annex C-1 can be found under Exhibit 10.3 of Air Transport Services Group,
Inc.'s Form 10-Q for the fiscal quarter ended March 31, 2016 filed with the
Securities and Exchange Commission on May 10, 2016.]






2
 






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX C-2
Form of Warrant-B-1 to Purchase Common Stock




3

--------------------------------------------------------------------------------


FINAL FORM
 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




FORM OF WARRANT TO PURCHASE COMMON STOCK
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF
MARCH 8, 2016, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,
INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND
(2) A STOCKHOLDERS AGREEMENT, DATED AS OF MARCH 8, 2016, BY AND BETWEEN THE
ISSUER OF THESE SECURITIES AND AMAZON.COM, INC. THE SECURITIES REPRESENTED BY
THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENTS WILL BE VOID.
WARRANT
to purchase
1,591,333
Shares of Common Stock of
Air Transport Services Group, Inc.
a Delaware Corporation
Issue Date: March 8, 2018
1.    Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
“Affiliate” has the meaning ascribed to it in the Investment Agreement.
“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).
“Air Transportation Agreements” has the meaning ascribed to it in the Investment
Agreement.
“Aircraft Lease Agreement” means an Aircraft Lease Agreement by and between
Amazon or one of its Affiliates and the Corporation or one of its Affiliates in
the form attached to the Air Transportation Agreements.






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Aircraft Sublease Agreement” means an Aircraft Sublease Agreement by and
between Amazon or one of its Affiliates and a certificated cargo air carrier
that is an Affiliate of the Corporation in the form attached to the Air
Transportation Agreements.
“Amazon” means Amazon.com, Inc., a Delaware corporation.
“Antitrust Law” has the meaning ascribed to it in the Investment Agreement.
“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent, nationally recognized appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers or, if such two first appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised. In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne
50% by the Corporation and 50% by the Warrantholder.
“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).
“Board of Directors” means the board of directors of the Corporation.
“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation.
“Business Day” has the meaning ascribed to it in the Investment Agreement.
“Cash Exercise” has the meaning set forth in Section 3.
“Cashless Exercise” has the meaning set forth in Section 3.


2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the VWAP for the Common
Stock for the 30 trading days immediately preceding such exercise date over
(y) the Exercise Price, and (ii) the denominator of which is the VWAP for the
Common Stock for the 30 trading days immediately preceding such exercise date.
“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
35% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 65% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation; provided that this
clause (b) shall not apply if (i) such transaction or series of related
transactions is an acquisition by the Corporation effected, in whole or in part,
through the issuance of Equity Interests of the Corporation, (ii) such
acquisition does not result in a Person or group of persons within the meaning
of Section 13(d)(3) of the Exchange Act beneficially owning, directly or
indirectly, a greater percentage of the outstanding Equity Interests (measured
by either voting power or economic interests) of the Corporation than the
Warrantholder, and (iii) the Pre-Transaction Stockholders continue to
beneficially own, directly or indirectly, at least 65% of the outstanding Equity
Interests (measured by voting power and economic interests) of the Corporation,
(c) any Business Combination as a result of which at least 35% ownership of the
Corporation is transferred to another Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates), (d) individuals who constitute the Continuing Directors,
taken together, ceasing for any reason to constitute at least a majority of the
Board of Directors, or (e) any sale or lease or exchange, transfer, license or
disposition of a business, deposits or assets that constitute 35% or more of the
consolidated assets, business, revenues, net income, assets or deposits of the
Corporation.
“Charter Amendment” has the meaning ascribed to it in the Investment Agreement.
“Citizen of the United States” has the meaning ascribed to it in the Investment
Agreement.
“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.
“Continuing Directors” means the directors of the Corporation on the date hereof
and each other director, if, in each case, such other director’s nomination for
election to


3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




the Board of Directors is recommended by more than 50% of the Continuing
Directors or more than 50% of the members of the Nominating and Governance
Committee of the Board of Directors that are Continuing Directors.
“conversion” has the meaning ascribed to it in Section 12(ii).
“Convertible Securities” has the meaning ascribed to it in Section 12(ii).
“Corporation” means Air Transport Services Group, Inc., a Delaware corporation.
“DOT Approval” has the meaning ascribed to it in the Investment Agreement.
“Election Mechanic” has the meaning set forth in Section 12(v).
“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(b) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Exercise Period” has the meaning set forth in Section 3.
“Exercise Price” means $9.73.
“Expiration Time” has the meaning set forth in Section 3.
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof). If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within 10 Business Days of receipt of written notice thereof and the
Warrantholder and the Corporation are unable to agree on fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Corporation or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof


4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




not later than the 30th day after delivery of the Warrantholder objection. For
the avoidance of doubt, the Fair Market Value of cash shall be the amount of
such cash.
“Governmental Entities” has the meaning ascribed to it in the Investment
Agreement.
“HSR Act” has the meaning ascribed to it in the Investment Agreement.
“Initial Number” has the meaning ascribed to it in Section 12(ii).
“Investment Agreement” means the Investment Agreement, dated as of March 8,
2016, as it may be amended from time to time, by and between the Corporation and
Amazon, including all annexes, schedules and exhibits thereto.
“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock or of such security, as applicable, on The
NASDAQ Global Select Market on such day. If the Common Stock or such security,
as applicable, is not listed on The NASDAQ Global Select Market as of any date
of determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or if the Common Stock or such security, as
applicable, is not so listed or quoted on a U.S. national or regional securities
exchange, the last quoted bid price on such date for the Common Stock or such
security, as applicable, in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
Market Price of the Common Stock or such security, as applicable, on that date
shall mean the Fair Market Value per share as of such date of the Common Stock
or such security. For the purposes of determining the Market Price of the Common
Stock or any such security, as applicable, on the “trading day” preceding, on or
following the occurrence of an event, (a) that trading day shall be deemed to
commence immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (b) that trading day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last trading day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).


5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“NASDAQ Authorization” has the meaning ascribed to it in the Investment
Agreement.
“Other Voting Securities” means any, other than (a) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (b) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan in customary form (including with respect to the receipt of such rights in
respect of shares of Common Stock (including Warrant Shares) issued subsequent
to the initial dividend or distribution of such rights), or (c) any securities
issued to directors, advisors, employees or consultants of the Corporation
pursuant to a stock option plan, employee stock purchase plan, restricted stock
plan, other employee benefit plan or similar compensatory arrangement or
agreement approved by the Board of Directors, any (i) securities with the right
to vote in the election of any directors of the Corporation or otherwise on any
other matters (whether separately as a class or series, or together with shares
of Common Stock) with respect to which Common Stock is entitled to vote, and
(ii) securities convertible into or exchangeable for any such securities, and
any and all warrants, rights or options to purchase any of the foregoing.
“Other Voting Security Event” means the earliest to occur of the authorization,
designation or issuance by the Corporation of, approval or authorization by the
Corporation of the issuance of, or agreement or other commitment by the
Corporation to issue, any Other Voting Securities.
“Permitted Repurchase” means (a) a Repurchase of up to 8,000,000 shares of
Common Stock in the aggregate pursuant to one or more “Dutch Auction” tender
offers at a price no greater than 10% above the Fair Market Value of the Common
Stock at the time of such Repurchase or (b) a purchase of Equity Interests of
the Corporation by the Corporation or any Affiliate thereof pursuant to and in
compliance with the requirements of Rule 10b-18 under the Exchange Act.
“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
“Post-Issuance Adjustment” has the meaning ascribed to it in Section 12(ii).
“Pricing Date” has the meaning ascribed to it in Section 12(ii).


6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof for a purchase price greater than Fair
Market Value pursuant to any tender offer or exchange offer (whether or not
subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), whether for cash, Equity Interests of the Corporation,
other securities of the Corporation, evidences of indebtedness of the
Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, effected while this Warrant is outstanding.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Stockholders Agreement” means the Stockholders Agreement, dated as of March 8,
2016, as it may be amended from time to time, by and between the Corporation and
Amazon, including all annexes, schedules and exhibits thereto.
“Subject Adjustment” has the meaning set forth in Section 12(vii).
“subsidiary” has the meaning ascribed to it in the Investment Agreement.
“Subject Record Date” has the meaning set forth in Section 12(vii).
“Transaction Documents” has the meaning ascribed to it in the Investment
Agreement.
“VWAP” means the volume weighted average price per share of the Common Stock on
The NASDAQ Global Select Market (as reported by Bloomberg L.P. (or its
successor) or, if not available, by another authoritative source mutually agreed
by the Corporation and Amazon) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such trading day.
“Warrant” means this Warrant, issued pursuant to the Investment Agreement.
“Warrant Shares” has the meaning set forth in Section 2.
“Warrantholder” has the meaning set forth in Section 2.
2.    Number of Warrant Shares; Exercise Price. This certifies that, for value
received, Amazon or its permitted assigns (the “Warrantholder”) is entitled,
upon the terms hereinafter set forth, to acquire from the Corporation, in whole
or in part, up to an aggregate of 1,591,333 fully paid and nonassessable shares
of Common Stock (the “Warrant Shares”), at a purchase price per share of Common
Stock equal to the Exercise


7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Price. The Warrant Shares and Exercise Price are subject to adjustment as
provided herein, and all references to “Common Stock,” “Warrant Shares” and
“Exercise Price” herein shall be deemed to include any such adjustment or series
of adjustments.
3.    Exercise of Warrant; Term; Other Agreements; Cancelation.
(i)    Subject to Section 2, Section 12(v) and Section 13, as well as DOT
Approval, the expiration or termination of any applicable waiting period
pursuant to the HSR Act, the Charter Amendment and the NASDAQ Authorization,
each if applicable, the right to purchase Warrant Shares represented by this
Warrant is exercisable, in whole or in part by the Warrantholder, at any time or
from time to time from and after the date hereof, but in no event later than
5:00 p.m., New York City time, on March 8, 2021 (such time, the “Expiration
Time” and such period from and after the date hereof, the “Exercise Period”), by
(A) the surrender of this Warrant and the Notice of Exercise attached as Annex B
hereto, duly completed and executed on behalf of the Warrantholder, at the
principal executive office of the Corporation located at 145 Hunter Drive,
Wilmington, OH 45177, Attn: W. Joseph Payne (or such other office or agency of
the Corporation in the United States as it may designate by notice in writing to
the Warrantholder), and (B) payment of the Exercise Price for the Warrant Shares
thereby purchased by, at the sole election of the Warrantholder, either:
(i) tendering in cash, by certified or cashier’s check payable to the order of
the Corporation, or by wire transfer of immediately available funds to an
account designated by the Corporation (such manner of exercise, a “Cash
Exercise”) or (ii) without payment of cash, by reducing the number of Warrant
Shares obtainable upon the exercise of this Warrant (either in full or in part,
as applicable) and payment of the Exercise Price in cash so as to yield a number
of Warrant Shares obtainable upon the exercise of this Warrant (either in full
or in part, as applicable) equal to the product of (x) the number of Warrant
Shares issuable upon the exercise of this Warrant (either in full or in part, as
applicable) (if payment of the Exercise Price were being made in cash) and
(y) the Cashless Exercise Ratio (such manner of exercise, a “Cashless
Exercise”).
(ii)    Notwithstanding the foregoing, if at any time during the Exercise Period
the Warrantholder has not exercised this Warrant in full as a result of there
being insufficient Warrant Shares available for issuance or the lack of any
required corporate approval, the Expiration Date shall be extended until such
date as the Warrantholder is able to exercise this Warrant in respect of all
vested Warrant Shares.
(iii)    If the Warrantholder does not exercise this Warrant in its entirety,
the Warrantholder shall be entitled to receive from the Corporation, upon
request, a new warrant of like tenor in substantially identical form for the
purchase of that number of Warrant Shares equal to the difference between the
number of Warrant Shares subject to this Warrant and the number of Warrant
Shares as to which this Warrant is so exercised.


8

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(iv)    This Warrant, including with respect to its cancelation, is subject to
the terms and conditions of the Investment Agreement and the Stockholders
Agreement. Without affecting in any manner any prior exercise of this Warrant
(or any Warrant Shares previously issued hereunder), if (a) the Investment
Agreement is terminated in accordance with Section 5.1 thereof or (b) the
Warrantholder delivers to the Corporation a written, irrevocable commitment not
to exercise this Warrant, the Corporation shall have no obligation to issue, and
the Warrantholder shall have no right to acquire, the unvested portion of any
Warrant Shares under this Warrant.
4.    Issuance of Warrant Shares; Authorization; Listing. Certificates for
Equity Interests issued upon exercise of this Warrant shall be issued on the
third Business Day following the date of exercise of this Warrant in accordance
with its terms in the name of the Warrantholder and shall be delivered to the
Warrantholder. The Corporation hereby represents and warrants that any Equity
Interests issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be validly issued, fully paid and nonassessable and
free of any liens or encumbrances (other than liens or encumbrances created by
the Transaction Documents, arising as a matter of applicable law or created by
or at the direction of the Warrantholder or any of its Affiliates). The Equity
Interests so issued shall be deemed for all purposes to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Corporation in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Corporation may then be closed or certificates representing such Equity
Interests may not be actually delivered on such date. The issuance in full of
the Warrant Shares shall require an amendment to the certificate of
incorporation of the Corporation, and after such amendment is duly approved and
adopted, the Corporation shall at all times reserve and keep available, out of
its authorized but unissued Equity Interests, solely for the purpose of
providing for the exercise of this Warrant, the aggregate Equity Interests
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at any such time). The Corporation shall, at
its sole expense, procure, subject to issuance or notice of issuance, the
listing of any Equity Interests issuable upon exercise of this Warrant on the
principal stock exchange on which such Equity Interests are then listed or
traded, promptly after such Equity Interests are eligible for listing thereon.
5.    No Fractional Shares or Scrip. No fractional Warrant Shares or other
Equity Interests or scrip representing fractional Warrant Shares or other Equity
Interests shall be issued upon any exercise of this Warrant. In lieu of any
fractional share to which a Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock or such other Equity Interests on the last trading day
preceding the date of exercise less the Exercise Price for such fractional
share.


9

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




6.    No Rights as Stockholders; Transfer Books. Without limiting in any respect
the provisions of the Investment Agreement or the Stockholders Agreement and
except as otherwise provided by the terms of this Warrant, this Warrant does not
entitle the Warrantholder to (i) receive dividends or other distributions,
(ii) consent to any action of the stockholders of the Corporation, (iii) receive
notice of or vote at any meeting of the stockholders, (iv) receive notice of any
other proceedings of the Corporation, or (v) exercise any other rights
whatsoever, in any such case, as a stockholder of the Corporation prior to the
date of exercise hereof.
7.    Charges, Taxes and Expenses. Issuance of this Warrant and issuance of
certificates for Equity Interests to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Corporation.
8.    Transfer/Assignment.
(i)    This Warrant may only be transferred to an Affiliate of Amazon. The
Warrant Shares may only be transferred in accordance with the terms of the
Stockholders Agreement. Subject to compliance with the first two sentences of
this Section 8, the legend as set forth on the cover page of this Warrant and
the terms of the Stockholders Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, upon the books of the Corporation by the
registered holder hereof in person or by duly authorized attorney, and a new
Warrant shall be made and delivered by the Corporation, of the same tenor and
date as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the
Corporation described in Section 3. If the transferring holder does not transfer
the entirety of its rights to purchase all Warrant Shares hereunder, such holder
shall be entitled to receive from the Corporation a new Warrant in substantially
identical form for the purchase of that number of Warrant Shares as to which the
right to purchase was not transferred. All expenses (other than stock transfer
taxes) and other charges payable in connection with the preparation, execution
and delivery of the new Warrants pursuant to this Section 8 shall be paid by the
Corporation, other than the costs and expenses of counsel or any other advisor
to the Warrantholder and its transferee.
(ii)    If and for so long as required by the Investment Agreement, this Warrant
Certificate shall contain a legend as set forth in Section 4.2 of the Investment
Agreement.
9.    Exchange and Registry of Warrant. This Warrant is exchangeable, subject to
applicable securities laws, upon the surrender hereof by the Warrantholder to
the Corporation, for a new warrant or warrants of like tenor and representing
the right to purchase the same aggregate number of Warrant Shares. The
Corporation shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of


10

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




this Warrant. This Warrant may be surrendered for exchange or exercise, in
accordance with its terms, at the office of the Corporation, and the Corporation
shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.
10.    Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.
11.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.
12.    Adjustments and Other Rights. The Exercise Price and Warrant Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided that if more than one subsection of this Section 12
is applicable to a single event, the subsection shall be applied that produces
the largest adjustment and no single event shall cause an adjustment under more
than one subsection of this Section 12 so as to result in duplication.
(i)    Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on its Common Stock in shares of Common
Stock, (b) split, subdivide or reclassify the outstanding shares of Common Stock
into a greater number of shares or (c) combine or reclassify the outstanding
shares of Common Stock into a smaller number of shares, the number of Warrant
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder immediately after such record date or effective date, as the case
may be, shall be entitled to purchase the number of shares of Common Stock which
such holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised in full immediately prior to such record date or effective date,
as the case may be (disregarding whether or not this Warrant had been
exercisable by its terms at such time). In the event of such adjustment, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon


11

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




the exercise of this Warrant in full before the adjustment determined pursuant
to the immediately preceding sentence (disregarding whether or not this Warrant
was exercisable by its terms at such time) and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence (disregarding whether or not this Warrant is exercisable by
its terms at such time).
(ii)    Certain Issuances of Common Shares or Convertible Securities. If the
Corporation shall at any time or from time to time issue shares of Common Stock
(or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable (collectively, a “conversion”) for shares of
Common Stock) (collectively, “convertible securities”) (other than in Permitted
Transactions or a transaction to which the adjustments set forth in subsection
(i) of this Section 12 are applicable), without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 100% of the Market Price of Common Stock immediately prior to the date of
the agreement on pricing of such shares(or of such convertible securities) (such
date of agreement, the “Pricing Date”) then, in such event:
(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and
(B) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the Pricing
Date by a fraction, the numerator of which shall be the number of shares of
Common Stock issuable upon exercise of this Warrant in full immediately prior to
the adjustment pursuant to clause (A) above (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).


12

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 12 (excluding this clause
(3)) do not result in a proportionate increase in the number of Warrant Shares
issuable upon the exercise of this Warrant, and/or proportionate decrease in the
Exercise Price payable upon exercise of this Warrant, in each case equal to or
greater than the proportionate increase and/or decrease, respectively, in
respect of such convertible securities, then the number of Warrant Shares
issuable, and the Exercise Price payable, upon exercise of this Warrant, in each
case then in effect, shall forthwith be readjusted to such number of Warrant
Shares and such Exercise Price as would have been obtained had the Post-Issuance
Adjustment been effective in respect of such convertible securities as of
immediately prior to the Pricing Date of such convertible securities; (4) if the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall have been adjusted upon the issuance of any convertible securities
in accordance with this Section 12, subject to clause (3) above, no further
adjustment of the Exercise Price and the number of Warrant Shares issuable upon
exercise of this Warrant shall be made for the actual issuance of shares of
Common Stock upon the actual conversion of such convertible securities in
accordance with their terms; and (5) “Permitted Transactions” shall include
(a) issuances of shares of Common Stock (including upon exercise of options) to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or other similar compensatory agreement or arrangement
approved by the Board of Directors and (b) the exercise of this Warrant. Any
adjustment made pursuant to this Section 12(ii) shall become effective
immediately upon the date of such issuance. For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
12(ii).


13

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(iii)    Distributions. If the Corporation shall fix a record date for the
making of a dividend or other distribution (by spin-off or otherwise) on shares
of Common Stock, whether in cash, Equity Interests of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including Equity Interests, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, excluding (A) dividends or distributions subject to adjustment pursuant
to Section 12(i) or (B) dividends or distributions of rights in connection with
the adoption of a stockholder rights plan in customary form (including with
respect to the receipt of such rights in respect of shares of Common Stock
(including Warrant Shares) issued subsequent to the initial dividend or
distribution of such rights), then in each such case, the number of Warrant
Shares issuable upon exercise of this Warrant in full (disregarding whether or
not this Warrant had been exercisable by its terms at such time) shall be
increased by multiplying such number of Warrant Shares by a fraction, the
numerator of which is the Market Price per share of Common Stock on such record
date and the denominator of which is the Market Price per share of Common Stock
on such record date less the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution); such adjustment shall take effect
on the record date for such dividend or distribution. In the event of such
adjustment, the Exercise Price shall immediately be decreased by multiplying
such Exercise Price by a fraction, the numerator of which is the number of
Warrant Shares issuable upon the exercise of this Warrant in full immediately
prior to such adjustment (disregarding whether or not this Warrant was
exercisable by its terms at such time), and the denominator of which is the new
number of Warrant Shares issuable upon exercise of this Warrant determined in
accordance with the immediately preceding sentence. Notwithstanding the
foregoing, in the event that the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution) is equal to or greater than the
Market Price per share of Common Stock on such record date, then proper
provision shall be made such that upon exercise of this Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder exercised this Warrant immediately prior to
such record date (disregarding whether or not this Warrant had been exercisable
by its terms at such time). For purposes of the foregoing, in the event that
such dividend or distribution in question is ultimately not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution, to the
Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed. For the avoidance of doubt, no increase to the Exercise
Price or decrease in the number of


14

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Warrant Shares issuable upon exercise of this Warrant shall be made pursuant to
this Section 12(iii).
Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within seven Business Days of such Warrantholder’s receipt of the
Corporation’s notice pursuant to Section 12(ix) relating to such dividend or
other distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (2) in
lieu of the foregoing adjustments set forth in this Section 12(iii) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (2),
after giving effect to the foregoing adjustments set forth in this Section
12(iii) with respect to any portion of such dividend or distribution that is in
securities, cash and/or any other property, in each case other than Other Voting
Securities, for its right to receive Warrant Shares upon exercise of this
Warrant to be converted, effective as of the record date of such dividend or
distribution, into the right to exercise this Warrant to acquire such Warrant
Shares plus the Other Voting Securities that such Warrant Shares would have been
entitled to receive upon consummation of such dividend or distribution, assuming
the exercise in full of this Warrant immediately prior to such record date
(disregarding whether or not this Warrant was exercisable by its terms at such
time); provided that for purposes of this clause (2), (x) the number and type of
Other Voting Securities so deliverable upon any exercise of this Warrant shall
be adjusted to take into account any stock or security dividends, splits,
reverse splits, spin-offs, split-ups, mergers, reclassifications,
reorganizations, recapitalizations, combinations or exchanges of securities and
the like from and after the consummation of such dividend or distribution in
question and at or prior to such exercise of this Warrant, and (y) with respect
to any such Other Voting Securities that are described in clause (b) of the
definition of Other Voting Securities, the terms of such Other Voting
Securities, as issued upon exercise of this Warrant, shall take into account any
anti-dilution or other adjustments that would have been applicable to such Other
Voting Securities had such Other Voting Securities been outstanding from and
after the consummation of such dividend or distribution in question. In the
event that such dividend or distribution in question (or such portion thereof
that is in Other Voting Securities, as applicable) is ultimately not so made,
this Warrant shall be readjusted, effective as of the date when the Board of
Directors determines not to make such dividend or distribution (or such portion
thereof that is in Other Voting Securities, as applicable), as though the record
date thereof had not been fixed.
(iv)    Repurchases. If the Corporation or any subsidiary thereof shall at any
time or from time to time effect Repurchases (other than a Permitted
Repurchase), the


15

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exercise Price then in effect and the number of Warrant Shares issuable upon the
exercise of this Warrant shall be immediately adjusted, in each case in
accordance with the foregoing provisions of this Section 12, as if, in lieu of
such Repurchases, the Corporation had (A) first, declared and paid a dividend,
in cash, on shares of Common Stock in an aggregate amount equal to the Assumed
Payment Amount, with a record date as of the trading day immediately preceding
the first public disclosure of the Corporation’s (or such subsidiary’s) intent
to effect such Repurchase, and (B) second, effected a reverse-split of Common
Stock, in the proportion required to reduce the number of shares of Common Stock
outstanding from (1) the number of such shares outstanding immediately prior to
the first purchase of Equity Interests comprising such Repurchases to (2) the
number of such shares outstanding immediately following the last purchase of
Equity Interests comprising such Repurchases (in the case of this clause (B),
with such adjustments as are appropriate to exclude the effect of any issuances
of Equity Interests, and any dividends, distributions, splits, subdivisions,
reclassifications and combinations subject to adjustment pursuant to Section
12(i), in each case from and after the first purchase of Equity Interests
comprising such Repurchases and at or prior to the last purchase of Equity
Interests comprising such Repurchases). For the avoidance of doubt, no increase
to the Exercise Price or decrease in the number of Warrant Shares issuable upon
exercise of this Warrant shall be made pursuant to this Section 12(iv). For
purposes of the foregoing, the “Assumed Payment Amount” with respect to any
Repurchases shall mean the aggregate Market Price (in the case of securities)
and/or Fair Market Value (in the case of cash and/or any other property), as
applicable, as of such Repurchases, of the aggregate consideration paid to
effect such Repurchases.
(v)    Change of Control Transactions. In case of any Change of Control
Transaction or reclassification of Common Stock (other than a reclassification
of Common Stock subject to adjustment pursuant to Section 12(i)),
notwithstanding anything to the contrary contained herein, (a) the Corporation
shall notify the Warrantholder in writing of such Change of Control Transaction
or reclassification as promptly as practicable, (b) subject to clause (c) below,
solely in the event of a Change of Control Transaction that is a Business
Combination or a reclassification, the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted, effective upon the
occurrence of such Business Combination or reclassification, into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) that the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification, and (c) all Warrant Shares which are not then vested shall
vest fully and become non-forfeitable and immediately exercisable upon
consummation of such Change of Control Transaction or reclassification. In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant upon and following adjustment pursuant to this
paragraph, if the holders of Common Stock have the right to elect the


16

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




kind or amount of consideration receivable upon consummation of such Business
Combination (an “Election Mechanic”), then the Warrantholder shall have the
right to make the same election upon exercise of this Warrant with respect to
the number of shares of stock or other securities or property which the
Warrantholder shall receive upon exercise of this Warrant. The Corporation, or
the Person or Persons formed by the applicable Business Combination or
reclassification, or that acquire(s) the applicable shares of Common Stock, as
the case may be, shall make lawful provisions to establish such rights and to
provide for such adjustments that, for events from and after such Business
Combination or reclassification, shall be as nearly equivalent as possible to
the rights and adjustments provided for herein, and the Corporation shall not be
a party to or permit any such Business Combination or reclassification to occur
unless such provisions are made as a part of the terms thereof.
(vi)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
(vii)    Timing of Issuance of Additional Securities Upon Certain Adjustments.
In any case in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Corporation may defer until the consummation of such event
(i) issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment and (ii) paying to such Warrantholder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Corporation upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon the
consummation of such event.
(viii)    Statement Regarding Adjustments. Whenever the Exercise Price or the
Warrant Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Corporation shall forthwith prepare a statement
showing in reasonable detail the facts requiring such adjustment and the
Exercise Price that shall be in effect and the Warrant Shares into which this
Warrant shall be exercisable after such adjustment,


17

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




and cause a copy of such statement to be delivered to the Warrantholder as
promptly as practicable.
(ix)    Notice of Adjustment Event. In the event that the Corporation shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the Warrant Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Corporation shall provide written notice to
the Warrantholder, which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as
shall be reasonably necessary to indicate the effect on the Exercise Price and
the number, kind or class of shares or other securities or property which shall
be deliverable upon exercise of this Warrant. In the case of any action which
would require the fixing of a record date, such notice shall be given at least
10 days prior to the date so fixed. In case of all other action, such notice
shall be given at least 10 days prior to the taking of such proposed action
unless the Corporation reasonably determines in good faith that, given the
nature of such action, the provision of such notice at least 10 days in advance
is not reasonably practicable from a timing perspective, in which case such
notice shall be given as far in advance prior to the taking of such proposed
action as is reasonably practicable from a timing perspective.
(x)    Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.
(xi)    No Impairment. The Corporation shall not, by amendment of its
certificate of incorporation, bylaws or any other organizational document, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant. In furtherance
and not in limitation of the foregoing, the Corporation shall not take or permit
to be taken any action which would entitle the Warrantholder to an adjustment
under this Section 12 if the total number of shares of Common Stock issuable
after such action upon exercise of this Warrant in full (disregarding whether or
not this Warrant is exercisable by its terms at such time), together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise in full of any and all outstanding Equity Interests
(disregarding whether or not any such Equity Interests are exercisable by their
terms at


18

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.
(xii)    Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Corporation shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, NASDAQ or other
applicable securities exchange, corporate or stockholder approvals or
exemptions, in order that the Corporation may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock, or all other
securities or other property, that the Warrantholder is entitled to receive upon
exercise of this Warrant pursuant to this Section 12.
13.    Mandatory Exercise Upon Change of Control. Notwithstanding anything to
the contrary contained herein, in the event of the consummation prior to the
Expiration Time of a Business Combination where all outstanding shares of Common
Stock are exchanged solely for cash consideration, the Corporation shall have
the right to cause the Warrantholder to exercise this Warrant; provided that the
Corporation must give written notice to the Warrantholder at least 10 Business
Days prior to the date of consummation of such qualifying Business Combination,
which notice shall specify the expected date on which such qualifying Business
Combination is to take place and set forth the facts with respect thereto as
shall be reasonably necessary to indicate the amount of cash deliverable upon
exercise of this Warrant and to each outstanding share of Common Stock;
provided, further that the Corporation may only cause this Warrant to be
exercised concurrently with the consummation of such qualifying Business
Combination and the Warrantholder shall be entitled to receive the cash
consideration as determined pursuant to Section 12(v). If the Warrantholder is
required to exercise this Warrant pursuant to this Section 13, the Warrantholder
shall notify the Corporation within five Business Days after receiving the
Corporation’s written notice described above in this Section 13 whether it is
electing to exercise this Warrant through a Cash Exercise or a Cashless
Exercise. If the Warrantholder (i) does not provide such notice within five
Business Days after receiving the Corporation’s written notice described above
in this Section 13, or (ii) elects a Cash Exercise but does not pay the
applicable Exercise Price for the Warrant Shares thereby purchased to the
Corporation upon the consummation of such qualifying Business Combination then,
in either such case, the Corporation shall effect the exercise of this Warrant
through a Cashless Exercise.
14.    Governing Law and Jurisdiction. This Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any choice or conflict of law provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties (a) submits to the personal jurisdiction of the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such


19

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Delaware Court of Chancery does not have subject matter jurisdiction over such
dispute, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such dispute, any Delaware State court sitting
in New Castle County, in the event any dispute (whether in contract, tort or
otherwise) arises out of this Warrant or the transactions contemplated hereby,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(c) agrees that it shall not bring any claim, action or proceeding relating to
this Warrant or the transactions contemplated hereby in any court other than the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such claim, action or proceeding the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such claim, action or proceeding, any Delaware State court sitting in New
Castle County. Each party agrees that service of process upon such party in any
such claim, action or proceeding shall be effective if notice is given in
accordance with the provisions of this Warrant.
15.    Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Corporation.
16.    Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Corporation and
the Warrantholder.
17.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one Business Day after mailing, (c) if sent by
email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 17 when transmitted and
receipt is confirmed, or (d) if otherwise personally delivered, when delivered.
All notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
If to the Corporation, to:
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, OH 45177
Attn:    [*]
Fax:    [*]
Email:    joe.payne@atsginc.com


20

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




with a copy to (which copy alone shall not constitute notice):
Winston & Strawn LLP
333 S. Grand Avenue
38th Floor
Attn:     C. James Levin
Fax:     [*]
Email:    [*]
If to the Warrantholder, to:
Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Attn:    General Counsel
Fax:     [*]
with a copy to (which copy alone shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn:     William D. Regner
Fax:    [*]
Email:    [*]
18.    Entire Agreement. This Warrant and the form attached hereto, the
Investment Agreement, the other Transaction Documents (as defined in the
Investment Agreement) and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.
19.    Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Warrant to consummate the transactions contemplated
hereby, will cause irreparable injury to the other party, for which monetary
damages, even if available, will not be an adequate remedy. It is agreed that
the parties shall be entitled to equitable relief including injunctive relief
and specific performance of the terms hereof, without the requirement of posting
a bond or other security, and each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of a party’s obligations and to the granting by any court of the remedy of
specific performance of such party’s obligations hereunder, this being in
addition to any other remedies to which the parties are entitled at law or
equity.


21

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






[Remainder of page intentionally left blank]






22

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.
Dated: March 8, 2018
AIR TRANSPORT SERVICES GROUP, INC.




By:    ___________________________________    
Name:
Title:




Acknowledged and Agreed


AMAZON.COM, INC.




By:    __________________________________    
Name:
Title:




[Signature Page to Warrant]

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Annex A
[Form of Notice of Exercise]
Date:
TO:     Air Transport Services Group, Inc.
RE:     Election to Purchase Common Stock
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock. A new warrant evidencing the remaining shares
of Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name of the Warrantholder.
Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(i), if any):
______________________________________
Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(i)(B)(ii) of the Warrant or cash exercise pursuant to Section
3(i)(B)(i) of the Warrant):
___________________________________
Aggregate Exercise Price: _______________________________
Holder:    __________________________________    
By:        __________________________________
Name:        __________________________________
Title:        __________________________________








--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX C-3
Form of Warrant-B-2 to Purchase Common Stock






4

--------------------------------------------------------------------------------


FINAL FORM
 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.








FORM OF WARRANT TO PURCHASE COMMON STOCK
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF
MARCH 8, 2016, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,
INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND
(2) A STOCKHOLDERS AGREEMENT, DATED AS OF MARCH 8, 2016, BY AND BETWEEN THE
ISSUER OF THESE SECURITIES AND AMAZON.COM, INC. THE SECURITIES REPRESENTED BY
THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENTS WILL BE VOID.
WARRANT
to purchase
1,591,333
Shares of Common Stock of
Air Transport Services Group, Inc.
a Delaware Corporation
Issue Date: September 8, 2020
1.    Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
“Adjusted Outstanding Common Shares” means the number equal of shares of Common
Stock equal to (a) 64,375,021 shares of Common Stock, plus (b) the Issued
Additional Shares, minus (c) the Repurchased Shares.
“Adjusted Warrant Shares” means the number of shares of Common Stock equal to
(i) the quotient where (A) the numerator is equal to the product of (I) the
Adjusted Outstanding Common Shares, multiplied by (II) 0.199, and (B) the
denominator is equal to 0.801; minus (ii) 12,810,629 shares of Common Stock,
minus (iii) 1,591,333 shares of Common Stock.






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Affiliate” has the meaning ascribed to it in the Investment Agreement.
“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).
“Air Transportation Agreements” has the meaning ascribed to it in the Investment
Agreement.
“Aircraft Lease Agreement” means an Aircraft Lease Agreement by and between
Amazon or one of its Affiliates and the Corporation or one of its Affiliates in
the form attached to the Air Transportation Agreements.
“Aircraft Sublease Agreement” means an Aircraft Sublease Agreement by and
between Amazon or one of its Affiliates and a certificated cargo air carrier
that is an Affiliate of the Corporation in the form attached to the Air
Transportation Agreements.
“Amazon” means Amazon.com, Inc., a Delaware corporation.
“Antitrust Law” has the meaning ascribed to it in the Investment Agreement.
“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent, nationally recognized appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers or, if such two first appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised. In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne
50% by the Corporation and 50% by the Warrantholder.
“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).
“Board of Directors” means the board of directors of the Corporation.


2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation.
“Business Day” has the meaning ascribed to it in the Investment Agreement.
“Cash Exercise” has the meaning set forth in Section 3.
“Cashless Exercise” has the meaning set forth in Section 3.
“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the VWAP for the Common
Stock for the 30 trading days immediately preceding such exercise date over
(y) the Exercise Price, and (ii) the denominator of which is the VWAP for the
Common Stock for the 30 trading days immediately preceding such exercise date.
“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
35% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 65% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation; provided that this
clause (b) shall not apply if (i) such transaction or series of related
transactions is an acquisition by the Corporation effected, in whole or in part,
through the issuance of Equity Interests of the Corporation, (ii) such
acquisition does not result in a Person or group of persons within the meaning
of Section 13(d)(3) of the Exchange Act beneficially owning, directly or
indirectly, a greater percentage of the outstanding Equity Interests (measured
by either voting power or economic interests) of the Corporation than the
Warrantholder, and (iii) the Pre-Transaction Stockholders continue to
beneficially own, directly or indirectly, at least 65% of the outstanding Equity
Interests (measured by voting power and economic interests) of the Corporation,
(c) any Business Combination as a result of which at least 35% ownership of the
Corporation is transferred to another Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates), (d) individuals who constitute the Continuing Directors,
taken together, ceasing for any reason to constitute at least a majority of the
Board of Directors, or (e) any sale or lease or exchange, transfer, license or
disposition of a business, deposits or assets that constitute 35% or more of the
consolidated assets, business, revenues, net income, assets or deposits of the
Corporation.


3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Charter Amendment” has the meaning ascribed to it in the Investment Agreement.
“Citizen of the United States” has the meaning ascribed to it in the Investment
Agreement.
“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.
“Continuing Directors” means the directors of the Corporation on the date hereof
and each other director, if, in each case, such other director’s nomination for
election to the Board of Directors is recommended by more than 50% of the
Continuing Directors or more than 50% of the members of the Nominating and
Governance Committee of the Board of Directors that are Continuing Directors.
“conversion” has the meaning ascribed to it in Section 12(ii).
“Convertible Securities” has the meaning ascribed to it in Section 12(ii).
“Corporation” means Air Transport Services Group, Inc., a Delaware corporation.
“DOT Approval” has the meaning ascribed to it in the Investment Agreement.
“Election Mechanic” has the meaning set forth in Section 12(v).
“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(b) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Exercise Period” has the meaning set forth in Section 3.
“Exercise Price” means $9.73.
“Expiration Time” has the meaning set forth in Section 3.


4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof). If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within 10 Business Days of receipt of written notice thereof and the
Warrantholder and the Corporation are unable to agree on fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Corporation or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the 30th day after delivery of the Warrantholder
objection. For the avoidance of doubt, the Fair Market Value of cash shall be
the amount of such cash.
“Governmental Entities” has the meaning ascribed to it in the Investment
Agreement.
“HSR Act” has the meaning ascribed to it in the Investment Agreement.
“Initial Number” has the meaning ascribed to it in Section 12(ii).
“Investment Agreement” means the Investment Agreement, dated as of March 8,
2016, as it may be amended from time to time, by and between the Corporation and
Amazon, including all annexes, schedules and exhibits thereto.
“Issued Additional Shares” means the aggregate number of shares of Common Stock
issued by the Corporation between the date of the Investment Agreement and the
date that is four years and six months after such date, including any such
shares issued to any employee or board member pursuant to an equity incentive
plan of the Corporation in effect as of any such issuance, and excluding any
shares issued to the Warrantholder under Warrant-A (as defined in the Investment
Agreement), Warrant-B-1 (as defined in the Investment Agreement) and this
Warrant, which number shall be determined by the Corporation in good faith,
accurately and in a manner consistent with past practice.
“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock or of such security, as applicable, on The
NASDAQ Global Select Market on such day. If the Common Stock or such security,
as applicable, is not listed on The NASDAQ Global Select Market as of any date
of determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional


5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




securities exchange on which the Common Stock or such security, as applicable,
is so listed or quoted, or if the Common Stock or such security, as applicable,
is not so listed or quoted on a U.S. national or regional securities exchange,
the last quoted bid price on such date for the Common Stock or such security, as
applicable, in the over-the-counter market as reported by Pink Sheets LLC or
similar organization, or, if that bid price is not available, the Market Price
of the Common Stock or such security, as applicable, on that date shall mean the
Fair Market Value per share as of such date of the Common Stock or such
security. For the purposes of determining the Market Price of the Common Stock
or any such security, as applicable, on the “trading day” preceding, on or
following the occurrence of an event, (a) that trading day shall be deemed to
commence immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (b) that trading day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last trading day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).
“NASDAQ Authorization” has the meaning ascribed to it in the Investment
Agreement.
“Other Voting Securities” means any, other than (a) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (b) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan in customary form (including with respect to the receipt of such rights in
respect of shares of Common Stock (including Warrant Shares) issued subsequent
to the initial dividend or distribution of such rights), or (c) any securities
issued to directors, advisors, employees or consultants of the Corporation
pursuant to a stock option plan, employee stock purchase plan, restricted stock
plan, other employee benefit plan or similar compensatory arrangement or
agreement approved by the Board of Directors, any (i) securities with the right
to vote in the election of any directors of the Corporation or otherwise on any
other matters (whether separately as a class or series, or together with shares
of Common Stock) with respect to which Common Stock is entitled to vote, and
(ii) securities convertible into or exchangeable for any such securities, and
any and all warrants, rights or options to purchase any of the foregoing.
“Other Voting Security Event” means the earliest to occur of the authorization,
designation or issuance by the Corporation of, approval or authorization by the


6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Corporation of the issuance of, or agreement or other commitment by the
Corporation to issue, any Other Voting Securities.
“Permitted Repurchase” means (a) a Repurchase of up to 8,000,000 shares of
Common Stock in the aggregate pursuant to one or more “Dutch Auction” tender
offers at a price no greater than 10% above the Fair Market Value of the Common
Stock at the time of such Repurchase or (b) a purchase of Equity Interests of
the Corporation by the Corporation or any Affiliate thereof pursuant to and in
compliance with the requirements of Rule 10b-18 under the Exchange Act.
“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
“Post-Issuance Adjustment” has the meaning ascribed to it in Section 12(ii).
“Pricing Date” has the meaning ascribed to it in Section 12(ii).
“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof for a purchase price greater than Fair
Market Value pursuant to any tender offer or exchange offer (whether or not
subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), whether for cash, Equity Interests of the Corporation,
other securities of the Corporation, evidences of indebtedness of the
Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, effected while this Warrant is outstanding.
“Repurchased Shares” means the aggregate number of shares of Common Stock
repurchased by the Corporation between the date of the Investment Agreement and
the four-year and six-month anniversary of such date, which shall be determined
by the Corporation in good faith, accurately and in a manner consistent with
past practice.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Stockholders Agreement” means the Stockholders Agreement, dated as of March 8,
2016, as it may be amended from time to time, by and between the Corporation and
Amazon, including all annexes, schedules and exhibits thereto.
“Subject Adjustment” has the meaning set forth in Section 12(vii).


7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“subsidiary” has the meaning ascribed to it in the Investment Agreement.
“Subject Record Date” has the meaning set forth in Section 12(vii).
“Transaction Documents” has the meaning ascribed to it in the Investment
Agreement.
“VWAP” means the volume weighted average price per share of the Common Stock on
The NASDAQ Global Select Market (as reported by Bloomberg L.P. (or its
successor) or, if not available, by another authoritative source mutually agreed
by the Corporation and Amazon) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such trading day.
“Warrant” means this Warrant, issued pursuant to the Investment Agreement.
“Warrant Shares” has the meaning set forth in Section 2.
“Warrantholder” has the meaning set forth in Section 2.
2.    Number of Warrant Shares; Exercise Price. This certifies that, for value
received, Amazon or its permitted assigns (the “Warrantholder”) is entitled,
upon the terms hereinafter set forth, to acquire from the Corporation, in whole
or in part, up to an aggregate of 1,591,333 fully paid and nonassessable shares
of Common Stock (the “Warrant Shares”), at a purchase price per share of Common
Stock equal to the Exercise Price; provided that, upon issuance of this Warrant,
the number of Warrant Shares shall be adjusted immediately to equal the Adjusted
Warrant Shares. The Warrant Shares and Exercise Price are subject to further
adjustment as provided herein, and all references to “Common Stock,” “Warrant
Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments.
3.    Exercise of Warrant; Term; Other Agreements; Cancelation.
(i)    Concurrently with the delivery of this Warrant, the Corporation shall
deliver to the Warrantholder a Notice of Adjusted Warrant Shares in the form
attached as Annex A hereto setting forth the determination and/or calculation of
(a) Issued Additional Shares, (b) Repurchased Shares, (c) Adjusted Outstanding
Common Shares, (d) Adjusted Warrant Shares; provided that neither the delivery,
nor the failure of the Corporation to deliver, such Notice of Adjusted Warrant
Shares shall affect or impair the rights of the parties hereunder.
(ii)    Subject to Section 2, Section 12(v) and Section 13, as well as DOT
Approval, the expiration or termination of any applicable waiting period
pursuant to the HSR Act, the Charter Amendment and the NASDAQ Authorization,
each if applicable, the right to purchase Warrant Shares represented by this
Warrant is exercisable, in whole


8

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or in part by the Warrantholder, at any time or from time to time from and after
the date hereof, but in no event later than 5:00 p.m., New York City time, on
March 8, 2021 (such time, the “Expiration Time” and such period from and after
the date hereof, the “Exercise Period”), by (A) the surrender of this Warrant
and the Notice of Exercise attached as Annex B hereto, duly completed and
executed on behalf of the Warrantholder, at the principal executive office of
the Corporation located at 145 Hunter Drive, Wilmington, OH 45177, Attn: W.
Joseph Payne (or such other office or agency of the Corporation in the United
States as it may designate by notice in writing to the Warrantholder), and
(B) payment of the Exercise Price for the Warrant Shares thereby purchased by,
at the sole election of the Warrantholder, either: (i) tendering in cash, by
certified or cashier’s check payable to the order of the Corporation, or by wire
transfer of immediately available funds to an account designated by the
Corporation (such manner of exercise, a “Cash Exercise”) or (ii) without payment
of cash, by reducing the number of Warrant Shares obtainable upon the exercise
of this Warrant (either in full or in part, as applicable) and payment of the
Exercise Price in cash so as to yield a number of Warrant Shares obtainable upon
the exercise of this Warrant (either in full or in part, as applicable) equal to
the product of (x) the number of Warrant Shares issuable upon the exercise of
this Warrant (either in full or in part, as applicable) (if payment of the
Exercise Price were being made in cash) and (y) the Cashless Exercise Ratio
(such manner of exercise, a “Cashless Exercise”).
(iii)    Notwithstanding the foregoing, if at any time during the Exercise
Period the Warrantholder has not exercised this Warrant in full as a result of
there being insufficient Warrant Shares available for issuance or the lack of
any required corporate approval, the Expiration Date shall be extended until
such date as the Warrantholder is able to exercise this Warrant in respect of
all vested Warrant Shares.
(iv)    If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder shall be entitled to receive from the Corporation, upon request, a
new warrant of like tenor in substantially identical form for the purchase of
that number of Warrant Shares equal to the difference between the number of
Warrant Shares subject to this Warrant and the number of Warrant Shares as to
which this Warrant is so exercised.
(v)    This Warrant, including with respect to its cancelation, is subject to
the terms and conditions of the Investment Agreement and the Stockholders
Agreement. Without affecting in any manner any prior exercise of this Warrant
(or any Warrant Shares previously issued hereunder), if (a) the Investment
Agreement is terminated in accordance with Section 5.1 thereof or (b) the
Warrantholder delivers to the Corporation a written, irrevocable commitment not
to exercise this Warrant, the Corporation shall have no obligation to issue, and
the Warrantholder shall have no right to acquire, the unvested portion of any
Warrant Shares under this Warrant.
4.    Issuance of Warrant Shares; Authorization; Listing. Certificates for
Equity Interests issued upon exercise of this Warrant shall be issued on the
third Business


9

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Day following the date of exercise of this Warrant in accordance with its terms
in the name of the Warrantholder and shall be delivered to the Warrantholder.
The Corporation hereby represents and warrants that any Equity Interests issued
upon the exercise of this Warrant in accordance with the provisions of Section 3
will be validly issued, fully paid and nonassessable and free of any liens or
encumbrances (other than liens or encumbrances created by the Transaction
Documents, arising as a matter of applicable law or created by or at the
direction of the Warrantholder or any of its Affiliates). The Equity Interests
so issued shall be deemed for all purposes to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Corporation in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Corporation may then be closed or certificates representing such Equity
Interests may not be actually delivered on such date. The issuance in full of
the Warrant Shares shall require an amendment to the certificate of
incorporation of the Corporation, and after such amendment is duly approved and
adopted, the Corporation shall at all times reserve and keep available, out of
its authorized but unissued Equity Interests, solely for the purpose of
providing for the exercise of this Warrant, the aggregate Equity Interests
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at any such time). The Corporation shall, at
its sole expense, procure, subject to issuance or notice of issuance, the
listing of any Equity Interests issuable upon exercise of this Warrant on the
principal stock exchange on which such Equity Interests are then listed or
traded, promptly after such Equity Interests are eligible for listing thereon.
5.    No Fractional Shares or Scrip. No fractional Warrant Shares or other
Equity Interests or scrip representing fractional Warrant Shares or other Equity
Interests shall be issued upon any exercise of this Warrant. In lieu of any
fractional share to which a Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock or such other Equity Interests on the last trading day
preceding the date of exercise less the Exercise Price for such fractional
share.
6.    No Rights as Stockholders; Transfer Books. Without limiting in any respect
the provisions of the Investment Agreement or the Stockholders Agreement and
except as otherwise provided by the terms of this Warrant, this Warrant does not
entitle the Warrantholder to (i) receive dividends or other distributions,
(ii) consent to any action of the stockholders of the Corporation, (iii) receive
notice of or vote at any meeting of the stockholders, (iv) receive notice of any
other proceedings of the Corporation, or (v) exercise any other rights
whatsoever, in any such case, as a stockholder of the Corporation prior to the
date of exercise hereof.
7.    Charges, Taxes and Expenses. Issuance of this Warrant and issuance of
certificates for Equity Interests to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other


10

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




than taxes in respect of any transfer occurring contemporaneously therewith) or
other incidental expense in respect of the issuance of such certificates, all of
which taxes and expenses shall be paid by the Corporation.
8.    Transfer/Assignment.
(i)    This Warrant may only be transferred to an Affiliate of Amazon. The
Warrant Shares may only be transferred in accordance with the terms of the
Stockholders Agreement. Subject to compliance with the first two sentences of
this Section 8, the legend as set forth on the cover page of this Warrant and
the terms of the Stockholders Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, upon the books of the Corporation by the
registered holder hereof in person or by duly authorized attorney, and a new
Warrant shall be made and delivered by the Corporation, of the same tenor and
date as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the
Corporation described in Section 3. If the transferring holder does not transfer
the entirety of its rights to purchase all Warrant Shares hereunder, such holder
shall be entitled to receive from the Corporation a new Warrant in substantially
identical form for the purchase of that number of Warrant Shares as to which the
right to purchase was not transferred. All expenses (other than stock transfer
taxes) and other charges payable in connection with the preparation, execution
and delivery of the new Warrants pursuant to this Section 8 shall be paid by the
Corporation, other than the costs and expenses of counsel or any other advisor
to the Warrantholder and its transferee.
(ii)    If and for so long as required by the Investment Agreement, this Warrant
Certificate shall contain a legend as set forth in Section 4.2 of the Investment
Agreement.
9.    Exchange and Registry of Warrant. This Warrant is exchangeable, subject to
applicable securities laws, upon the surrender hereof by the Warrantholder to
the Corporation, for a new warrant or warrants of like tenor and representing
the right to purchase the same aggregate number of Warrant Shares. The
Corporation shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.
10.    Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same


11

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




aggregate number of Warrant Shares as provided for in such lost, stolen,
destroyed or mutilated Warrant.
11.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.
12.    Adjustments and Other Rights. The Exercise Price and Warrant Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided that if more than one subsection of this Section 12
is applicable to a single event, the subsection shall be applied that produces
the largest adjustment and no single event shall cause an adjustment under more
than one subsection of this Section 12 so as to result in duplication.
(i)    Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on its Common Stock in shares of Common
Stock, (b) split, subdivide or reclassify the outstanding shares of Common Stock
into a greater number of shares or (c) combine or reclassify the outstanding
shares of Common Stock into a smaller number of shares, the number of Warrant
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder immediately after such record date or effective date, as the case
may be, shall be entitled to purchase the number of shares of Common Stock which
such holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised in full immediately prior to such record date or effective date,
as the case may be (disregarding whether or not this Warrant had been
exercisable by its terms at such time). In the event of such adjustment, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant in full before the adjustment determined pursuant to
the immediately preceding sentence (disregarding whether or not this Warrant was
exercisable by its terms at such time) and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence (disregarding whether or not this Warrant is exercisable by
its terms at such time).
(ii)    Certain Issuances of Common Shares or Convertible Securities. If the
Corporation shall at any time or from time to time issue shares of Common Stock
(or


12

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




rights or warrants or any other securities or rights exercisable or convertible
into or exchangeable (collectively, a “conversion”) for shares of Common Stock)
(collectively, “convertible securities”) (other than in Permitted Transactions
or a transaction to which the adjustments set forth in subsection (i) of this
Section 12 are applicable), without consideration or at a consideration per
share (or having a conversion price per share) that is less than 100% of the
Market Price of Common Stock immediately prior to the date of the agreement on
pricing of such shares(or of such convertible securities) (such date of
agreement, the “Pricing Date”) then, in such event:
(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and
(B) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the Pricing
Date by a fraction, the numerator of which shall be the number of shares of
Common Stock issuable upon exercise of this Warrant in full immediately prior to
the adjustment pursuant to clause (A) above (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).
For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-


13

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




cash property shall be deemed to be the Market Price (in the case of securities)
and/or Fair Market Value (in all other cases), as applicable, of such non-cash
property as of immediately prior to the Pricing Date (before deduction of any
related expenses payable to third parties, including discounts and commissions);
(3) on any increase in the number of shares of Common Stock deliverable upon
conversion of any such issued convertible securities, and/or any decrease in the
consideration receivable by the Corporation in respect of any such conversion
(each, a “Post-Issuance Adjustment”), then, to the extent that, in respect of
the same facts and events, the adjustment provisions set forth in this Section
12 (excluding this clause (3)) do not result in a proportionate increase in the
number of Warrant Shares issuable upon the exercise of this Warrant, and/or
proportionate decrease in the Exercise Price payable upon exercise of this
Warrant, in each case equal to or greater than the proportionate increase and/or
decrease, respectively, in respect of such convertible securities, then the
number of Warrant Shares issuable, and the Exercise Price payable, upon exercise
of this Warrant, in each case then in effect, shall forthwith be readjusted to
such number of Warrant Shares and such Exercise Price as would have been
obtained had the Post-Issuance Adjustment been effective in respect of such
convertible securities as of immediately prior to the Pricing Date of such
convertible securities; (4) if the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant shall have been adjusted upon the
issuance of any convertible securities in accordance with this Section 12,
subject to clause (3) above, no further adjustment of the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant shall be made
for the actual issuance of shares of Common Stock upon the actual conversion of
such convertible securities in accordance with their terms; and (5) “Permitted
Transactions” shall include (a) issuances of shares of Common Stock (including
upon exercise of options) to directors, advisors, employees or consultants of
the Corporation pursuant to a stock option plan, employee stock purchase plan,
restricted stock plan, other employee benefit plan or other similar compensatory
agreement or arrangement approved by the Board of Directors and (b) the exercise
of this Warrant. Any adjustment made pursuant to this Section 12(ii) shall
become effective immediately upon the date of such issuance. For the avoidance
of doubt, no increase to the Exercise Price or decrease in the number of Warrant
Shares issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(ii).
(iii)    Distributions. If the Corporation shall fix a record date for the
making of a dividend or other distribution (by spin-off or otherwise) on shares
of Common Stock, whether in cash, Equity Interests of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including Equity Interests, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, excluding (A) dividends or distributions subject to adjustment pursuant
to Section 12(i) or (B) dividends or distributions of rights in connection with
the adoption of a stockholder rights plan in customary form (including with
respect to the receipt of such rights in respect of shares of Common Stock
(including Warrant Shares) issued subsequent to the initial dividend or
distribution of such rights),


14

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




then in each such case, the number of Warrant Shares issuable upon exercise of
this Warrant in full (disregarding whether or not this Warrant had been
exercisable by its terms at such time) shall be increased by multiplying such
number of Warrant Shares by a fraction, the numerator of which is the Market
Price per share of Common Stock on such record date and the denominator of which
is the Market Price per share of Common Stock on such record date less the Fair
Market Value of the cash and/or any other property, as applicable, to be so paid
or distributed in such dividend or distribution in respect of one share of
Common Stock (in each case as of the record date of such dividend or
distribution); such adjustment shall take effect on the record date for such
dividend or distribution. In the event of such adjustment, the Exercise Price
shall immediately be decreased by multiplying such Exercise Price by a fraction,
the numerator of which is the number of Warrant Shares issuable upon the
exercise of this Warrant in full immediately prior to such adjustment
(disregarding whether or not this Warrant was exercisable by its terms at such
time), and the denominator of which is the new number of Warrant Shares issuable
upon exercise of this Warrant determined in accordance with the immediately
preceding sentence. Notwithstanding the foregoing, in the event that the Fair
Market Value of the cash and/or any other property, as applicable, to be so paid
or distributed in such dividend or distribution in respect of one share of
Common Stock (in each case as of the record date of such dividend or
distribution) is equal to or greater than the Market Price per share of Common
Stock on such record date, then proper provision shall be made such that upon
exercise of this Warrant, the Warrantholder shall receive, in addition to the
applicable Warrant Shares, the amount and kind of such cash and/or any other
property such Warrantholder would have received had such Warrantholder exercised
this Warrant immediately prior to such record date (disregarding whether or not
this Warrant had been exercisable by its terms at such time). For purposes of
the foregoing, in the event that such dividend or distribution in question is
ultimately not so made, the Exercise Price and the number of Warrant Shares
issuable upon exercise of this Warrant then in effect shall be readjusted,
effective as of the date when the Board of Directors determines not to make such
dividend or distribution, to the Exercise Price that would then be in effect and
the number of Warrant Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed. For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
12(iii).
Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within seven Business Days of such Warrantholder’s receipt of the
Corporation’s notice pursuant to Section 12(ix) relating to such dividend or
other distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that


15

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




is in Other Voting Securities, as applicable) or (2) in lieu of the foregoing
adjustments set forth in this Section 12(iii) with respect to such dividend or
distribution (or such portion thereof that is in Other Voting Securities, as
applicable), but, for all purposes of this clause (2), after giving effect to
the foregoing adjustments set forth in this Section 12(iii) with respect to any
portion of such dividend or distribution that is in securities, cash and/or any
other property, in each case other than Other Voting Securities, for its right
to receive Warrant Shares upon exercise of this Warrant to be converted,
effective as of the record date of such dividend or distribution, into the right
to exercise this Warrant to acquire such Warrant Shares plus the Other Voting
Securities that such Warrant Shares would have been entitled to receive upon
consummation of such dividend or distribution, assuming the exercise in full of
this Warrant immediately prior to such record date (disregarding whether or not
this Warrant was exercisable by its terms at such time); provided that for
purposes of this clause (2), (x) the number and type of Other Voting Securities
so deliverable upon any exercise of this Warrant shall be adjusted to take into
account any stock or security dividends, splits, reverse splits, spin-offs,
split-ups, mergers, reclassifications, reorganizations, recapitalizations,
combinations or exchanges of securities and the like from and after the
consummation of such dividend or distribution in question and at or prior to
such exercise of this Warrant, and (y) with respect to any such Other Voting
Securities that are described in clause (b) of the definition of Other Voting
Securities, the terms of such Other Voting Securities, as issued upon exercise
of this Warrant, shall take into account any anti-dilution or other adjustments
that would have been applicable to such Other Voting Securities had such Other
Voting Securities been outstanding from and after the consummation of such
dividend or distribution in question. In the event that such dividend or
distribution in question (or such portion thereof that is in Other Voting
Securities, as applicable) is ultimately not so made, this Warrant shall be
readjusted, effective as of the date when the Board of Directors determines not
to make such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), as though the record date thereof had not
been fixed.
(iv)    Repurchases. If the Corporation or any subsidiary thereof shall at any
time or from time to time effect Repurchases (other than a Permitted
Repurchase), the Exercise Price then in effect and the number of Warrant Shares
issuable upon the exercise of this Warrant shall be immediately adjusted, in
each case in accordance with the foregoing provisions of this Section 12, as if,
in lieu of such Repurchases, the Corporation had (A) first, declared and paid a
dividend, in cash, on shares of Common Stock in an aggregate amount equal to the
Assumed Payment Amount, with a record date as of the trading day immediately
preceding the first public disclosure of the Corporation’s (or such
subsidiary’s) intent to effect such Repurchase, and (B) second, effected a
reverse-split of Common Stock, in the proportion required to reduce the number
of shares of Common Stock outstanding from (1) the number of such shares
outstanding immediately prior to the first purchase of Equity Interests
comprising such Repurchases to (2) the number of such shares outstanding
immediately following the last


16

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




purchase of Equity Interests comprising such Repurchases (in the case of this
clause (B), with such adjustments as are appropriate to exclude the effect of
any issuances of Equity Interests, and any dividends, distributions, splits,
subdivisions, reclassifications and combinations subject to adjustment pursuant
to Section 12(i), in each case from and after the first purchase of Equity
Interests comprising such Repurchases and at or prior to the last purchase of
Equity Interests comprising such Repurchases). For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
12(iv). For purposes of the foregoing, the “Assumed Payment Amount” with respect
to any Repurchases shall mean the aggregate Market Price (in the case of
securities) and/or Fair Market Value (in the case of cash and/or any other
property), as applicable, as of such Repurchases, of the aggregate consideration
paid to effect such Repurchases.
(v)    Change of Control Transactions. In case of any Change of Control
Transaction or reclassification of Common Stock (other than a reclassification
of Common Stock subject to adjustment pursuant to Section 12(i)),
notwithstanding anything to the contrary contained herein, (a) the Corporation
shall notify the Warrantholder in writing of such Change of Control Transaction
or reclassification as promptly as practicable, (b) subject to clause (c) below,
solely in the event of a Change of Control Transaction that is a Business
Combination or a reclassification, the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted, effective upon the
occurrence of such Business Combination or reclassification, into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) that the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification, and (c) all Warrant Shares which are not then vested shall
vest fully and become non-forfeitable and immediately exercisable upon
consummation of such Change of Control Transaction or reclassification. In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant upon and following adjustment pursuant to this
paragraph, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination (an “Election Mechanic”), then the Warrantholder shall have the
right to make the same election upon exercise of this Warrant with respect to
the number of shares of stock or other securities or property which the
Warrantholder shall receive upon exercise of this Warrant. The Corporation, or
the Person or Persons formed by the applicable Business Combination or
reclassification, or that acquire(s) the applicable shares of Common Stock, as
the case may be, shall make lawful provisions to establish such rights and to
provide for such adjustments that, for events from and after such Business
Combination or reclassification, shall be as nearly equivalent as possible to
the rights and adjustments provided for herein, and the Corporation shall not be
a party to or


17

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




permit any such Business Combination or reclassification to occur unless such
provisions are made as a part of the terms thereof.
(vi)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
(vii)    Timing of Issuance of Additional Securities Upon Certain Adjustments.
In any case in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Corporation may defer until the consummation of such event
(i) issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment and (ii) paying to such Warrantholder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Corporation upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon the
consummation of such event.
(viii)    Statement Regarding Adjustments. Whenever the Exercise Price or the
Warrant Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Corporation shall forthwith prepare a statement
showing in reasonable detail the facts requiring such adjustment and the
Exercise Price that shall be in effect and the Warrant Shares into which this
Warrant shall be exercisable after such adjustment, and cause a copy of such
statement to be delivered to the Warrantholder as promptly as practicable.
(ix)    Notice of Adjustment Event. In the event that the Corporation shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the Warrant Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Corporation shall provide written notice to
the Warrantholder, which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as


18

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




shall be reasonably necessary to indicate the effect on the Exercise Price and
the number, kind or class of shares or other securities or property which shall
be deliverable upon exercise of this Warrant. In the case of any action which
would require the fixing of a record date, such notice shall be given at least
10 days prior to the date so fixed. In case of all other action, such notice
shall be given at least 10 days prior to the taking of such proposed action
unless the Corporation reasonably determines in good faith that, given the
nature of such action, the provision of such notice at least 10 days in advance
is not reasonably practicable from a timing perspective, in which case such
notice shall be given as far in advance prior to the taking of such proposed
action as is reasonably practicable from a timing perspective.
(x)    Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.
(xi)    No Impairment. The Corporation shall not, by amendment of its
certificate of incorporation, bylaws or any other organizational document, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant. In furtherance
and not in limitation of the foregoing, the Corporation shall not take or permit
to be taken any action which would entitle the Warrantholder to an adjustment
under this Section 12 if the total number of shares of Common Stock issuable
after such action upon exercise of this Warrant in full (disregarding whether or
not this Warrant is exercisable by its terms at such time), together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise in full of any and all outstanding Equity Interests
(disregarding whether or not any such Equity Interests are exercisable by their
terms at such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.
(xii)    Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Corporation shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, NASDAQ or other
applicable securities exchange, corporate or stockholder approvals or
exemptions, in order that the Corporation may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock, or all other
securities or other property, that the Warrantholder is entitled to receive upon
exercise of this Warrant pursuant to this Section 12.


19

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




13.    Mandatory Exercise Upon Change of Control. Notwithstanding anything to
the contrary contained herein, in the event of the consummation prior to the
Expiration Time of a Business Combination where all outstanding shares of Common
Stock are exchanged solely for cash consideration, the Corporation shall have
the right to cause the Warrantholder to exercise this Warrant; provided that the
Corporation must give written notice to the Warrantholder at least 10 Business
Days prior to the date of consummation of such qualifying Business Combination,
which notice shall specify the expected date on which such qualifying Business
Combination is to take place and set forth the facts with respect thereto as
shall be reasonably necessary to indicate the amount of cash deliverable upon
exercise of this Warrant and to each outstanding share of Common Stock;
provided, further that the Corporation may only cause this Warrant to be
exercised concurrently with the consummation of such qualifying Business
Combination and the Warrantholder shall be entitled to receive the cash
consideration as determined pursuant to Section 12(v). If the Warrantholder is
required to exercise this Warrant pursuant to this Section 13, the Warrantholder
shall notify the Corporation within five Business Days after receiving the
Corporation’s written notice described above in this Section 13 whether it is
electing to exercise this Warrant through a Cash Exercise or a Cashless
Exercise. If the Warrantholder (i) does not provide such notice within five
Business Days after receiving the Corporation’s written notice described above
in this Section 13, or (ii) elects a Cash Exercise but does not pay the
applicable Exercise Price for the Warrant Shares thereby purchased to the
Corporation upon the consummation of such qualifying Business Combination then,
in either such case, the Corporation shall effect the exercise of this Warrant
through a Cashless Exercise.
14.    Governing Law and Jurisdiction. This Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any choice or conflict of law provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties (a) submits to the personal jurisdiction of the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such dispute, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have jurisdiction over such dispute, any
Delaware State court sitting in New Castle County, in the event any dispute
(whether in contract, tort or otherwise) arises out of this Warrant or the
transactions contemplated hereby, (b) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, and (c) agrees that it shall not bring any claim, action or
proceeding relating to this Warrant or the transactions contemplated hereby in
any court other than the Delaware Court of Chancery in and for New Castle
County, or in the event (but only in the event) that such Delaware Court of
Chancery does not have subject matter jurisdiction over such claim, action or
proceeding the United


20

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




States District Court for the District of Delaware, or in the event (but only in
the event) that such United States District Court also does not have
jurisdiction over such claim, action or proceeding, any Delaware State court
sitting in New Castle County. Each party agrees that service of process upon
such party in any such claim, action or proceeding shall be effective if notice
is given in accordance with the provisions of this Warrant.
15.    Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Corporation.
16.    Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Corporation and
the Warrantholder.
17.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one Business Day after mailing, (c) if sent by
email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 17 when transmitted and
receipt is confirmed, or (d) if otherwise personally delivered, when delivered.
All notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
If to the Corporation, to:
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, OH 45177
Attn:    W. Joseph Payne
Fax:    [*]
Email:    [*]
with a copy to (which copy alone shall not constitute notice):
Winston & Strawn LLP
333 S. Grand Avenue
38th Floor
Attn:     C. James Levin
Fax:     [*]
Email:    [*]
If to the Warrantholder, to:


21

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Attn:    General Counsel
Fax:     [*]
with a copy to (which copy alone shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn:     William D. Regner
Fax:    [*]
Email:    [*]
18.    Entire Agreement. This Warrant and the form attached hereto, the
Investment Agreement, the other Transaction Documents (as defined in the
Investment Agreement) and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.
19.    Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Warrant to consummate the transactions contemplated
hereby, will cause irreparable injury to the other party, for which monetary
damages, even if available, will not be an adequate remedy. It is agreed that
the parties shall be entitled to equitable relief including injunctive relief
and specific performance of the terms hereof, without the requirement of posting
a bond or other security, and each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of a party’s obligations and to the granting by any court of the remedy of
specific performance of such party’s obligations hereunder, this being in
addition to any other remedies to which the parties are entitled at law or
equity.
[Remainder of page intentionally left blank]




22

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.
Dated: September 8, 2020
AIR TRANSPORT SERVICES GROUP, INC.




By:    ______________________________________    
Name:
Title:




Acknowledged and Agreed


AMAZON.COM, INC.




By:    ______________________________________    
Name:
Title:












[Signature Page to Warrant]

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Annex A
[Form of Notice of Adjusted Warrant Shares]
Date:


TO:     Amazon.com, Inc.
RE:     Notice of Adjusted Warrant Shares
Reference is made to that certain Warrant to Purchase Common Stock, dated as of
September 8, 2020 (the “Warrant”), issued to Amazon.com, Inc., representing a
warrant to purchase 1,591,333 shares of common stock of Air Transport Services
Group, Inc. (the “Corporation”). Capitalized terms used herein without
definition are used as defined in the Warrant.
The undersigned hereby delivers notice to you setting forth the following with
respect to the calculation of Adjusted Warrant Shares under the terms of the
Warrant:
1.
Issued Additional Shares:                        __________.

2.
Repurchased Shares:                        __________.

3.
Adjusted Outstanding Common Shares:                64,375,021

(+)    __________1      
Issued Additional Shares.
(--)    __________2     Repurchased Shares.
(=)    __________.
4.
Adjusted Warrant Shares:                        __________3     Adjusted
Outstanding Common Shares.

(x)    0.199
(÷)    0.801
(--)    12,810,629
(--)    1,591,333
(=)    __________.




____________________________
1 Issued Additional Shares
2 Repurchased Shares
3 Adjusted Outstanding Common Shares

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AIR TRANSPORT SERVICES GROUP, INC.




By:    ______________________________    
Name:    ______________________________    
Title:    ______________________________    






--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Annex B
[Form of Notice of Exercise]
Date:


TO:     Air Transport Services Group, Inc.
RE:     Election to Purchase Common Stock
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock. A new warrant evidencing the remaining shares
of Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name of the Warrantholder.
Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(i), if any):
______________________________________
Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii)(B)(ii) of the Warrant or cash exercise pursuant to Section
3(ii)(B)(i) of the Warrant):
___________________________________
Aggregate Exercise Price: _______________________________
Holder:    __________________________________    
By:        __________________________________
Name:        __________________________________
Title:        __________________________________






